 

Exhibit 10.1

 

collateral MANAGEMENT AGREEMENT

between

ARCH STREET CLO, LTD.

and

NEWSTAR CAPITAL LLC

Dated as of September 15, 2016

 

Seward & Kissel LLP

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

COLLATERAL MANAGEMENT AGREEMENT

 

 

 

 

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

 

 

 

 

 

SECTION 1.01.

 

Definitions.

 

2

 

 

 

 

 

SECTION 1.02.

 

Rules of Construction.

 

4

 

ARTICLE II

COLLATERAL MANAGER

 

 

 

 

 

SECTION 2.01.

 

Appointment of Collateral Manager.

 

4

 

 

 

 

 

SECTION 2.02.

 

Services.

 

5

 

 

 

 

 

SECTION 2.03.

 

Records.

 

7

 

 

 

 

 

SECTION 2.04.

 

Additional Obligations.

 

7

 

 

 

 

 

SECTION 2.05.

 

Power of Attorney.

 

8

 

 

 

 

 

SECTION 2.06.

 

Standard of Care.

 

9

 

 

 

 

 

SECTION 2.07.

 

Brokerage.

 

9

 

 

 

 

 

SECTION 2.08.

 

Agency Cross-Transactions.

 

10

 

 

 

 

 

SECTION 2.09.

 

Modifications to Indenture.

 

11

 

ARTICLE III

ADDITIONAL ACTIVITIES OF THE COLLATERAL MANAGER

 

 

 

 

 

SECTION 3.01.

 

Permitted Activities.

 

11

 

ARTICLE IV

conflicts of interest

 

 

 

 

 

SECTION 4.01.

 

Investment Activity of the Collateral Manager.

 

13

 

 

 

 

 

SECTION 4.02.

 

Acquisitions from or Dispositions to the Collateral Manager.

 

16

 

ARTICLE V

CONFIDENTIALITY

 

 

 

 

 

SECTION 5.01.

 

Confidentiality.

 

16

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 6.01.

 

Representations and Warranties of the Issuer.

 

17

 

 

 

 

 

SECTION 6.02.

 

Representations and Warranties of the Collateral Manager.

 

18

 

i

--------------------------------------------------------------------------------

 

ARTICLE VII

FEES AND EXPENSES

 

 

 

 

 

SECTION 7.01.

 

Management Fees.

 

20

 

 

 

 

 

SECTION 7.02.

 

Expenses.

 

23

 

 

 

 

 

SECTION 7.03.

 

Manner of Payment.

 

24

 

ARTICLE VIII

LIMITS ON COLLATERAL MANAGER

RESPONSIBILITY; INDEMNIFICATION

 

 

 

 

 

SECTION 8.01.

 

Limits on Collateral Manager Responsibility.

 

24

 

 

 

 

 

SECTION 8.02.

 

Issuer Indemnification of Collateral Manager.

 

26

 

 

 

 

 

SECTION 8.03.

 

Collateral Manager Indemnification of Issuer.

 

27

 

 

 

 

 

SECTION 8.04.

 

Indemnification Procedures.

 

27

 

ARTICLE IX

termination

 

 

 

 

 

SECTION 9.01.

 

Automatic Termination.

 

28

 

 

 

 

 

SECTION 9.02.

 

Resignation of Collateral Manager.

 

28

 

 

 

 

 

SECTION 9.03.

 

Removal of the Collateral Manager for Cause.

 

29

 

 

 

 

 

SECTION 9.04.

 

Actions Upon Termination.

 

31

 

 

 

 

 

SECTION 9.05.

 

Replacement of Collateral Manager.

 

31

 

ARTICLE X

DELEGATION; ASSIGNMENT; SUCCESSION

 

 

 

 

 

SECTION 10.01.

 

Delegation.

 

33

 

 

 

 

 

SECTION 10.02.

 

Assignment.

 

33

 

 

 

 

 

SECTION 10.03.

 

Succession.

 

34

 

ARTICLE XI

MISCELLANEOUS

 

 

 

 

 

SECTION 11.01.

 

Notices.

 

35

 

 

 

 

 

SECTION 11.02.

 

Binding Nature of Agreement; Successors and Assigns.

 

36

 

 

 

 

 

SECTION 11.03.

 

Entire Agreement; Amendments.

 

36

 

 

 

 

 

SECTION 11.04.

 

Conflict with the Indenture.

 

37

 

 

 

 

 

SECTION 11.05.

 

Priority of Payments.

 

37

 

 

 

 

 

SECTION 11.06.

 

Governing Law.

 

37

 

 

 

 

 

SECTION 11.07.

 

Submission to Jurisdiction.

 

37

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

SECTION 11.08.

 

Indulgences Not Waivers.

 

37

 

 

 

 

 

SECTION 11.09.

 

Costs and Expenses.

 

38

 

 

 

 

 

SECTION 11.10.

 

Execution in Counterparts.

 

38

 

 

 

 

 

SECTION 11.11.

 

Provisions Separable.

 

38

 

 

 

 

 

SECTION 11.12.

 

Written Disclosure Statement.

 

38

 

 

 

 

 

SECTION 11.13.

 

Benefit of the Agreement.

 

38

 

 

 

 

 

SECTION 11.14.

 

Limited Recourse; No Petition.

 

39

 

 

 

 

 

SECTION 11.15.

 

Survival.

 

39

 

 

 

 

 

SECTION 11.16.

 

No Partnership or Joint Venture.

 

39

 

 

 

 

 

SECTION 11.17.

 

Rule 17g-5 Compliance.

 

39

 

 

 

 

 

SECTION 11.18.

 

WAIVER OF JURY TRIAL.

 

40

 

 

 

 

 

Exhibit A

 

 

 

 

 

 

 

TAX INVESTMENT GUIDELINES

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

COLLATERAL MANAGEMENT AGREEMENT

COLLATERAL MANAGEMENT AGREEMENT, dated as of September 15, 2016 between ARCH
STREET CLO, LTD., an exempted company incorporated with limited liability under
the laws of the Cayman Islands (together with its permitted successors and
assigns, the “Issuer”), and NEWSTAR CAPITAL LLC, a Delaware limited liability
company (in such capacity, together with its permitted successors and assigns,
the “Collateral Manager” or “NewStar”).

WITNESSETH:

WHEREAS, the Issuer has entered into an Indenture, dated as of the date hereof
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Indenture”), with Arch Street CLO, LLC, as co-issuer (the
“Co-Issuer”) and U.S. Bank National Association, as trustee (in such capacity,
together with its permitted successors and assigns, the “Trustee”), pursuant to
which (i) the Issuer and the Co-Issuer intend to co-issue multiple Classes of
Secured Notes, other than the Class E Notes and the Class F Notes, which the
Issuer intends to issue (the foregoing capitalized terms, and the other
capitalized terms used herein, having the meanings assigned thereto or
incorporated by reference pursuant to Section 1.01), and (ii) the Issuer intends
to issue Subordinated Notes (collectively, the “Subordinated Notes”, and
together with the Secured Notes, the “Notes”);

WHEREAS, as collateral security for the Secured Notes and the other obligations
secured by the Indenture, the Issuer has, pursuant to the Indenture, pledged the
Collateral to the Trustee for the benefit of the Secured Parties;

WHEREAS, the Issuer wishes to enter into this Agreement, pursuant to which the
Collateral Manager agrees to perform, on behalf of the Issuer, certain duties
with respect to the Collateral securing the Secured Notes in the manner and on
the terms set forth herein and to provide such additional services as are
consistent with the terms of this Agreement and the Indenture; and

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.01. Definitions.

Terms used herein and not defined below shall have the meanings set forth in the
Indenture.  As used in this Agreement, the following terms shall have the
meanings indicated below:

“Agreement” means this Collateral Management Agreement, as the same may from
time to time be amended, supplemented, waived or modified.

“Cause” means any of the events set forth in Section 9.03(b).

“Co-Issuer” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Collateral Manager” shall have the meaning assigned to such term in the
recitals to this Agreement.

“Collateral Manager Breach” shall have the meaning assigned to such term in
Section 8.01(a).

“Collateral Manager Information” shall have the meaning assigned to such term in
Section 8.01(a).

“Corresponding Obligation” shall have the meaning assigned to such term in
Section 3.01(d).

“Cumulative Deferred Management Fee” shall have the meaning assigned to such
term in Section 7.01(c).

“Cumulative Deferred Senior Management Fee” shall have the meaning assigned to
such term in Section 7.01(c).

“Cumulative Deferred Subordinated Management Fee” shall have the meaning
assigned to such term in Section 7.01(c).

“Current Deferred Senior Management Fee” shall have the meaning assigned to such
term in Section 7.01(c).

“Current Deferred Subordinated Management Fee” shall have the meaning assigned
to such term in Section 7.01(c).

“Deferred Amounts” shall have the meaning assigned to such term in
Section 7.01(c).

2

--------------------------------------------------------------------------------

 

“Eligible Successor” means an established institution that (a) has demonstrated
an ability to professionally and competently perform duties reasonably
comparable to those imposed upon the Collateral Manager hereunder, (b) is
legally qualified and has the capacity to act as Collateral Manager, as
successor to the Collateral Manager hereunder in the assumption of the
responsibilities, duties and obligations of the Collateral Manager hereunder and
under the applicable terms of the Indenture, (c) shall not cause the Issuer or
the Co-Issuer or the pool of Collateral to become required to register under the
provisions of the Investment Company Act or to become subject to additional
taxes, (d) shall not result in the imposition of any entity level or withholding
tax on the Issuer and (e) such institution has provided representations and
covenants on substantially the same terms as the representation and covenants
set out in the Risk Retention Letter (unless the Retention has not been
transferred to, and is not required to be held by, such successor collateral
manager in accordance with the Risk Retention Letter).

“Force Majeure Event” shall have the meaning assigned to such term in
Section 8.01(e).

“Governing Instruments” means the memorandum, articles or certificate of
incorporation or association and by-laws, if applicable, in the case of a
corporation, the operating agreement, in the case of a limited liability company
or the limited partnership agreement, in the case of a limited partnership.

“Incentive Management Fee” shall have the meaning assigned to such term in
Section 7.01(a)(iii).

“Indemnified Party” shall have the meaning assigned to such term in
Section 8.04(a).

“Indemnifying Party” shall have the meaning assigned to such term in
Section 8.04(a)(i).

“Indenture” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Issuer” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Liabilities” shall have the meaning assigned to such term in Section 8.01(a).

“Management Fee” shall have the meaning assigned to such term in
Section 7.01(a)(iii).

“Manager Related Party” means each of the Collateral Manager, its Affiliates and
their respective shareholders, partners, members, managers, directors, officers,
trustees, incorporators, employees, representatives and agents, and each other
Person controlling the Collateral Manager or any of its Affiliates.

“Managing Party” shall have the meaning assigned to such term in
Section 3.01(d).

“Notes” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Offering Memorandum” shall have the meaning assigned to such term in
Section 8.01(a).

3

--------------------------------------------------------------------------------

 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 7.01(d).

“Senior Management Fee” shall have the meaning assigned to such term in
Section 7.01(a)(i).

“Subordinated Management Fee” shall have the meaning assigned to such term in
Section 7.01(a)(ii).

“Subordinated Notes” shall have the meaning assigned to such term in the
recitals to this Agreement.

“Tax Investment Guidelines” shall have the meaning set forth in Exhibit A.

“Transaction Investments” shall have the meaning assigned to such term in
Section 2.02(a).

“Trustee” shall have the meaning assigned to such term in the recitals to this
Agreement.

SECTION 1.02. Rules of Construction.

Unless the context otherwise clearly requires: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”; (v) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified; (vi) any reference herein to any Person
shall be construed to include such Person’s successors and assigns; (vii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; and (viii) all references herein to Articles and Sections of
and Exhibits shall be construed to refer to Articles and Sections of and
Exhibits to this Agreement.  The titles of Articles and Sections of this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation
hereof.  Each of the parties to this Agreement and its counsel have reviewed and
revised, or requested revisions to, this Agreement, and the usual rule of
construction that any ambiguities are to be resolved against the drafting party
shall be inapplicable in the construction and interpretation of this Agreement.

ARTICLE II

COLLATERAL MANAGER

SECTION 2.01. Appointment of Collateral Manager.

The Issuer hereby appoints the Collateral Manager, and the Collateral Manager
hereby accepts such appointment, to act as the Issuer’s collateral manager with
respect to the Collateral and the Issuer hereby authorizes the Collateral
Manager to perform such services and take such actions on its behalf as are
contemplated by this Agreement and in the Indenture and to exercise

4

--------------------------------------------------------------------------------

 

such other powers as are delegated to the Collateral Manager under this
Agreement and in the Indenture, in each case, together with such authority and
powers as are reasonably incidental thereto.

SECTION 2.02. Services.

Subject to and in accordance with the terms of this Agreement and the applicable
provisions of the Indenture, the Collateral Manager shall provide services to
the Issuer as follows:

(a) The Collateral Manager agrees to supervise and direct the acquisition of,
disposition of, investment in and reinvestment of proceeds of the Collateral
Obligations, Eligible Investments, Equity Securities, and other securities and
assets permitted to be acquired or sold under, and subject to, the Indenture
(including (x) any proceeds received by way of Offers, workouts and
restructurings of assets owned by the Issuer, and (y) any assets held by any
Blocker Subsidiary) (collectively, the “Transaction Investments”) and shall
perform on behalf of the Issuer such other duties that have been specifically
delegated to the Collateral Manager under this Agreement and the applicable
provisions of the Indenture and the Collateral Administration Agreement (and the
Collateral Manager shall have no obligation to perform any other duties under
the Indenture or the Collateral Administration Agreement) and, to the extent
necessary or appropriate to perform such duties, the Collateral Manager shall
have the power to execute and deliver all necessary and appropriate documents
and instruments on behalf of the Issuer with respect thereto and to execute and
deliver or cause to be executed and delivered on behalf of the Issuer any
consents, votes, proxies, waivers, notices, amendments, modifications,
agreements, instruments, orders or other documents in connection with
Transaction Investments.  The Collateral Manager shall comply with all terms and
conditions of the Indenture and the Collateral Administration Agreement
affecting the duties and functions that have been expressly delegated to it
thereunder.  In addition, the Collateral Manager shall comply with the Tax
Investment Guidelines.

(b) The Collateral Manager shall (i) determine during the Reinvestment Period,
consistent with the applicable provisions of the Indenture, when Principal
Proceeds shall be applied to effect a Special Redemption of the Secured Notes,
(ii) select all Transaction Investments which shall be acquired, entered into or
disposed of by the Issuer and pledged to the Trustee pursuant to the Indenture,
and (iii) facilitate the acquisition, entering into and settlement of
Transaction Investments by the Issuer.  The Collateral Manager shall take into
consideration, among other things, the payment obligations of the Issuer under
the Indenture on each Payment Date in so doing, such that expected distributions
on the Transaction Investments permit a timely performance of the payment
obligations by the Issuer.

(c) The Collateral Manager shall monitor the Transaction Investments on behalf
of the Issuer on an ongoing basis and, subject to the immediately succeeding
sentence and any applicable terms of the Collateral Administration Agreement,
provide to the Issuer all opinions, reports, schedules and other data which the
Issuer is required to prepare, deliver or furnish under the Indenture,
substantially in the form and containing all information required thereby and in
sufficient time for the Issuer to review such required reports, schedules and
data and to deliver them to the parties entitled thereto under the
Indenture.  The obligation of the Collateral Manager

5

--------------------------------------------------------------------------------

 

to furnish any item of information is subject to the Collateral Manager’s timely
receipt of necessary reports and the appropriate information related thereto
from the Person responsible for delivery of or preparation of such reports or
information (including the obligors of the Transaction Investments, the Rating
Agencies, the Trustee and the Collateral Administrator) and to any
confidentiality restrictions with respect thereto.  The Collateral Manager
shall, on behalf of the Issuer, be responsible for determining to the extent
reasonably practicable from sources of information reasonably available to it in
accordance with the Indenture, whether any Collateral of the Issuer is a
Collateral Obligation, Credit Risk Obligation, Credit Improved Obligation,
Current Pay Obligation, Defaulted Obligation, Deferrable Obligation, Deferring
Obligation, Delayed Drawdown Loan, DIP Loan, Discount Obligation, Eligible
Asset, Equity Security, Permitted Deferrable Obligation, Revolving Loan or
Unsalable Asset.

(d) The Collateral Manager may, subject to and in accordance with the provisions
of this Agreement and the Indenture, direct the Trustee to take, or take on
behalf of the Issuer, as applicable, the following actions with respect to a
Transaction Investment:

(i) retain such Transaction Investment;

(ii) dispose of such Transaction Investment (including any assets received by
way of Offers, workouts and restructurings on assets owned by the Issuer) in the
open market or otherwise;

(iii) acquire, as security for the Secured Notes and the other secured
obligations in substitution for or in addition to any one or more Transaction
Investments included in the Collateral, one or more additional Transaction
Investments;

(iv) if applicable, tender such Transaction Investment pursuant to an Offer;

(v) if applicable, consent or refuse to consent to any proposed amendment,
modification, restructuring, exchange, waiver or Offer and give or refuse to
give any notice or direction;

(vi) retain or dispose of any obligations, securities or other property (if
other than cash) received by the Issuer;

(vii) call or waive any default with respect to any Defaulted Obligation;

(viii) vote to accelerate the maturity of any Defaulted Obligation;

(ix) participate in a committee or group formed by creditors of an obligor or an
issuer under a Transaction Investment; and

(x) exercise any other rights or remedies with respect to a Transaction
Investment as provided in the related Underlying Instruments or related
underlying documentation or take any other action consistent with the terms of
the Indenture which the Collateral Manager determines in its reasonable judgment
is in the best interests of the Noteholders.

6

--------------------------------------------------------------------------------

 

(e) The Collateral Manager covenants and agrees that it shall cause each
purchase and sale of any Collateral Obligation to be conducted on an arm’s
length basis or, in the case of purchases from the Collateral Manager or an
Affiliate thereof, in the manner contemplated by the Indenture and Section 4.02,
if applicable.

(f) In the event that any vote is solicited with respect to any Transaction
Investment, the Collateral Manager, on behalf of the Issuer, shall vote or
refrain from voting any such Transaction Investment, in any manner permitted by
the Indenture, that the Collateral Manager has determined in its reasonable
judgment will be in the best interests of the Noteholders.  In addition, with
respect to any Defaulted Obligation, the Collateral Manager, on behalf of the
Issuer, may instruct the Trustee to enforce the Issuer’s rights under the
Underlying Instruments governing such Defaulted Obligation and any applicable
law, rule or regulation in any manner permitted under the Indenture that the
Collateral Manager has determined in its reasonable judgment will be in the best
interests of the Noteholders. In the event any Offer is made with respect to any
Transaction Investment, the Collateral Manager, on behalf of the Issuer, may
take such action as is permitted by the Indenture and that the Collateral
Manager has determined in its reasonable judgment will be in the best interests
of the Noteholders.

(g) In providing services hereunder, the Collateral Manager may employ third
parties, including its Affiliates, (i) to render advice (including investment
advice) or (ii) to perform duties in accordance with Section 10.01.

SECTION 2.03. Records.

The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by an authorized representative of the Issuer
and the Trustee at any time during normal business hours and upon not less than
three (3) Business Days’ prior written notice.

SECTION 2.04. Additional Obligations.

(a) Unless otherwise specifically required by any provision of the Indenture or
this Agreement or by applicable law, the Collateral Manager shall use good faith
efforts to ensure that no action is taken by it, and shall not intentionally or
with reckless disregard take any action, which would (i) materially and
adversely affect the Issuer or the Co-Issuer for purposes of Cayman Islands law,
United States federal or state law or any other law known to the Collateral
Manager to be applicable to the Issuer, (ii) not be permitted under the Issuer’s
or the Co-Issuer’s Governing Instruments, (iii) violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Issuer or the Co-Issuer including any Cayman Islands or United States federal,
state or other applicable securities law the violation of which would have a
material adverse effect on the Issuer, the Co-Issuer, the Collateral or any
Noteholder, on the business, operations, assets or financial condition of the
Issuer or the Co-Issuer, or on the ability of the Collateral Manager to perform
its obligations hereunder, (iv) require registration of the Issuer, the
Co-Issuer or the pool of Collateral as an “investment company” under the
Investment Company Act, (v) adversely affect the Trustee in any material
respect, (vi) cause the Issuer to violate the terms of the Indenture, including
any representations to be given by the Issuer, and any certificates to be
delivered by the Issuer, pursuant to the Indenture, or (vii) subject to Section

7

--------------------------------------------------------------------------------

 

8.01(i), cause the Issuer or the Co-Issuer to be engaged in a trade or business
in the United States for United States federal income tax purposes or otherwise
subject the Issuer to United States federal or state income taxation (or any
federal or state tax based on or measured by net income).  The Collateral
Manager covenants that it shall comply in all material respects with all laws
and regulations applicable to it in connection with the performance of its
duties under this Agreement and the Indenture.

(b) If the Collateral Manager is ordered by the board of directors of the Issuer
or the requisite Noteholders to take any action which would have any such
consequences described in Section 2.04(a), the Collateral Manager shall promptly
notify the Issuer and the Trustee that, in the judgment of the Collateral
Manager, such action would have one or more of the consequences set forth in
Section 2.04(a) and, upon such notice, the Collateral Manager need not take such
action unless the board of directors of the Issuer then requests the Collateral
Manager to do so, and the Trustee and a Majority of the Controlling Class have
consented thereto in writing.  Notwithstanding any such request, the Collateral
Manager need not take such action unless (i) arrangements satisfactory to it are
made to indemnify the Manager Related Parties from any liability and expense any
Manager Related Party may incur as a result of any such action, and (ii) if the
Collateral Manager so requests in respect of a question of law, the Issuer
delivers to the Collateral Manager an opinion of counsel (from outside counsel
reasonably satisfactory to the Collateral Manager) that the action so requested
does not violate Cayman Islands law, United States federal or state law or any
other law known to the Collateral Manager to be applicable to the Issuer and
identified to the Issuer in such request by the Collateral Manager.  Except in
respect of the Collateral Manager to the extent provided in Section 8.03, no
Manager Related Party shall be liable to the Issuer or any other Person.

SECTION 2.05. Power of Attorney.

In furtherance of this Agreement, the Issuer hereby makes, constitutes and
appoints the Collateral Manager, with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to sign, execute, certify, swear to, acknowledge,
deliver, file, receive and record any and all documents that the Collateral
Manager reasonably deems appropriate or necessary in connection with the
Collateral Manager’s powers and duties under and in connection with this
Agreement and the Indenture.  The foregoing power of attorney is hereby declared
to be irrevocable and a power coupled with an interest, and it shall survive and
not be affected by the subsequent bankruptcy or insolvency or dissolution of the
Issuer; provided, that the foregoing power of attorney will expire, and the
Collateral Manager will cease to have any power to act as the Issuer’s
attorney-in-fact, upon termination of this Agreement or removal of the
Collateral Manager, in each case, in accordance with the terms of this
Agreement. The Issuer shall execute and deliver to the Collateral Manager, or
cause to be executed and delivered to the Collateral Manager, all such other
powers of attorney, proxies, dividend and other orders, and all such instruments
as the Collateral Manager may reasonably request for the purpose of enabling the
Collateral Manager to exercise the rights and powers which it is entitled to
exercise pursuant to the Indenture and this Agreement.

8

--------------------------------------------------------------------------------

 

SECTION 2.06. Standard of Care.

The Collateral Manager assumes no responsibility under this Agreement other than
to render the services expressly called for from the Collateral Manager
hereunder and under the Indenture.  The Collateral Manager shall perform its
obligations hereunder and under the Indenture with reasonable care and in good
faith, using a degree of skill and attention no less than that which the
Collateral Manager or its Affiliates exercise with respect to comparable assets
that they manage for themselves and others.  To the extent consistent with the
foregoing, the Collateral Manager shall follow its customary standards, policies
and procedures in performing its duties under the Indenture and hereunder,
including those duties of the Issuer under the Indenture which the Collateral
Manager has agreed hereunder to perform on the Issuer’s behalf.

SECTION 2.07. Brokerage.

(a) The Collateral Manager is (i) authorized to select the brokers, dealers or
banks that will execute the purchases and sales of the Transaction Investments
on behalf of the Issuer and may open cash trading accounts with such brokers,
dealers or banks (provided that such accounts will not be in the name of or
property of the Issuer and no Collateral may be credited to, held in or subject
to the lien of the broker, dealer, or bank with respect to any such account)
upon such instructions as may be given or authorized by the Collateral Manager
and (ii) directed to use its commercially reasonable efforts to obtain best
execution, taking into account all appropriate factors, including price, dealer
spread or commission, size and difficulty of the transaction and research or
other services provided; provided that the Collateral Manager shall have no
obligation to obtain the lowest prices available.  Subject to such objective of
obtaining best execution, the Collateral Manager may, in the allocation of
business, take into consideration research and other brokerage services
furnished to the Collateral Manager or its Affiliates by brokers and dealers;
provided that in the event the Collateral Manager enters into any soft dollar
arrangements, it will only do so to the extent that the Collateral Manager in
good faith believes that the compensation for such services rendered by such
brokers and dealers is in compliance with Section 28(e) of the Exchange Act, or
in the case of principal or fixed income transactions for which the “safe
harbor” of Section 28(e) is not available, the amount of the spread charged is
reasonable in relation to the value of the research and other brokerage services
provided.  Such research and other brokerage services may be used by the
Collateral Manager in connection with its other advisory activities or
investment operations.  Notwithstanding the foregoing, in placing orders for
loans, which are generally privately negotiated principal transactions, the
Collateral Manager may select the agent bank or selling party in its discretion
in a manner consistent with the principles of best execution.  The selection of
the agent bank or selling party will be determined by the Collateral Manager
based upon a number of factors, including the best price obtainable, dealer
spread or commission, the size and difficulty of the transaction, the desired
time of the trade, confidentiality, execution and operational capabilities,
ongoing borrower diligence, reputation for integrity, sound financial condition
and practices and research or other services provided.  The Collateral Manager
may select brokers or dealers Affiliated with the Collateral Manager.  The
Issuer acknowledges and agrees that the Collateral Manager will not be deemed to
have acted unlawfully, or to have breached a fiduciary duty to the Issuer, or be
in breach of any obligation owing to the Issuer under this Agreement, or
otherwise, solely by reason of its having caused the Issuer to pay a member of a
securities exchange, a broker or a

9

--------------------------------------------------------------------------------

 

dealer a commission for effecting a transaction for the Issuer in excess of the
amount of commission another member of an exchange, broker or dealer would have
charged if the Collateral Manager determines in good faith that the commission
paid is reasonable in relation to the brokerage or research services provided by
such member, broker or dealer, viewed in terms of that particular transaction or
the Collateral Manager’s overall responsibilities with respect to its accounts,
including the Issuer, as to which it exercises investment discretion.

(b) The Collateral Manager may, to the extent permitted by applicable law,
aggregate purchase and sale orders of obligations or securities placed with
respect to Transaction Investments with similar orders being made simultaneously
for other accounts managed by the Collateral Manager or its Affiliates if, in
the Collateral Manager’s reasonable judgment, such aggregation shall result in
an overall economic benefit to the Issuer, taking into consideration the selling
or purchase price, brokerage commissions and other expenses.  In the event that
a purchase or sale of Transaction Investments occurs as part of any aggregate
sale or purchase orders, the objective of the Collateral Manager and any of its
Affiliates involved in such transaction shall be to allocate the obligations or
securities so purchased or sold, as well as expenses incurred in the
transaction, among the Issuer and other accounts in an equitable
manner.  Nevertheless, the Issuer and Collateral Manager acknowledge that under
some circumstances, such allocation may adversely affect the Issuer with respect
to the price or size of the obligations or securities positions obtainable or
saleable.  Whenever the Issuer and one or more other investment advisory clients
of the Collateral Manager have available funds for investment, investments
suitable and appropriate for each will be allocated in a manner believed by the
Collateral Manager to be equitable to each, although such allocation may result
in a delay in one or more client accounts being fully invested that would not
occur if such an allocation were not made.  In addition, the Issuer
acknowledges, consents to and agrees that due to differing investment objectives
or for other reasons, the Collateral Manager and its Affiliates may purchase
securities or loans of an issuer for one client and at approximately the same
time recommend selling or sell the same or similar types of securities or loans
for another client, including the Issuer.  Any such trades will be conducted in
accordance with applicable law.

(c) The Issuer acknowledges that (i) the determination by the Collateral Manager
of any benefit to the Issuer is subjective and will represent the Collateral
Manager’s evaluation at the time that the Issuer may be benefited by relatively
better sales prices, lower expenses and beneficial timing of sales transactions
or a combination of these and/or other factors, and (ii) the Collateral Manager
shall not be liable for any losses resulting from any such determination to the
extent the Collateral Manager acts in accordance with Section 2.06.

(d) In addition to the foregoing and subject to Section 4.02 hereof and the
objective of obtaining best execution as described above and to the extent
permitted by applicable law, the Collateral Manager may, on behalf of the
Issuer, sell Transaction Investments or other Collateral to its Affiliates or
any other firm in each case as permitted by the Indenture.

SECTION 2.08. Agency Cross-Transactions.

The Issuer understands that a broker may from time to time sell assets to the
Issuer or purchase assets from the Issuer as broker both for the Issuer and
another Person (which may include the Collateral Manager, an Affiliate of the
Collateral Manager or an account or portfolio

10

--------------------------------------------------------------------------------

 

for which the Collateral Manager or an Affiliate of the Collateral Manager
serves as investment advisor) on the other side of the transaction, in which
case such broker will act as broker for, receive commissions from, and have a
potentially conflicting division of loyalties and responsibilities regarding,
both parties to such transaction.  So long as the Collateral Manager satisfies
its duties and obligations to the Issuer under this Agreement and the Collateral
Manager and such broker comply with applicable law, the Issuer hereby authorizes
and consents to such broker engaging in any such transaction and acting in such
capacities.

SECTION 2.09. Modifications to Indenture.

The Collateral Manager shall not be bound by any amendment, supplement or other
modification to the Indenture and the Issuer shall not permit any amendment,
supplement or other modification to the Indenture unless the requirements set
forth in Section 8.3(a) of the Indenture are satisfied.

ARTICLE III

ADDITIONAL ACTIVITIES OF THE COLLATERAL MANAGER

SECTION 3.01. Permitted Activities.

(a) Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging in other businesses, or from rendering services of any kind to the
Issuer and its Affiliates, the Trustee, the Initial Purchaser, the Noteholders
or any other Person or entity to the extent permitted by applicable
law.  Without limiting the generality of the foregoing, the Collateral Manager,
its Affiliates and the directors, officers, employees, agents and clients of the
Collateral Manager and and/or any Manager Related Party may, among other things,
and subject to any limits specified in the Indenture and the Tax Investment
Guidelines:

(i) serve as directors (whether supervisory or managing), officers, partners,
employees, agents, nominees or signatories for the Issuer, its Affiliates or for
any issuer or obligor of any Transaction Investment or their respective
Affiliates, to the extent permitted by their Governing Instruments, as from time
to time amended, or by any resolutions duly adopted by the Issuer, its
Affiliates or any issuer of any Transaction Investment or its Affiliates,
pursuant to their respective Governing Instruments, Underlying Instruments or
other relevant documents; provided, that in the reasonable judgment of the
Collateral Manager, such activity will not have a material adverse effect on any
item of the Collateral;

(ii) receive fees in a capacity other than as Collateral Manager for services of
any nature rendered to the issuer or obligor of any Transaction Investment or
their Affiliates; provided, that (x) in the reasonable judgment of the
Collateral Manager, such activity will not have a material adverse effect on any
item of the Collateral, and (y) if any portion of such services are related to
the purchase by the Issuer of any Transaction Investments included in the
Collateral, the portion of such fees relating to such purchase shall be (A)
deposited into the Collection Account or (B) applied to the purchase price of
such Transaction Investments;

11

--------------------------------------------------------------------------------

 

(iii) be retained to provide services unrelated to this Agreement or the
Indenture to the Issuer or its Affiliates and be paid therefor, on an
arm’s-length basis;

(iv) be a secured or unsecured creditor of, or hold an equity interest in, or
own or hold Notes issued by, the Issuer, its Affiliates or any issuer or obligor
of any Transaction Investment; provided, that the Collateral Manager may not
take any such action (other than the holding of Notes, in compliance with the
transfer restrictions set out in the Indenture, issued by the Issuer) if, in the
opinion of counsel to the Issuer, such action would require registration of the
Issuer, the Co-Issuer or the pool of Collateral as an “investment company” under
the Investment Company Act or violate the Indenture or any applicable provisions
of federal, state or non-United States law or any law, rule or regulation of any
governmental body or agency having jurisdiction over the Issuer;

(v) subject to compliance with applicable laws and regulations and subject to
Section 2.07 and Article IV, sell any Transaction Investment to, or purchase any
Transaction Investment from, the Issuer while acting in the capacity of
principal or agent;

(vi) underwrite, arrange, structure, originate, syndicate, act as a distributor
or make a market in any Transaction Investment;

(vii) serve as a member of any “creditors’ board”, “creditors committee” or
informal workout group with respect to any Transaction Investment;

(viii) subject to compliance with applicable laws and regulations and subject to
Section 2.07 and Article IV, hold equity or other interests in the collateral
managers of issuers in whose obligations or securities the Issuer may invest;

(ix) act as collateral manager, portfolio manager, investment manager and/or
investment adviser or sub-adviser in collateralized loan obligation vehicles and
other similar warehousing, financing or investment vehicles; and

(x) hold long or short positions in instruments of all types in their own
accounts or on behalf of their respective client accounts, including the
Transaction Investments which activities could affect the prices and
availability of the obligations, securities and other instruments that the
Collateral Manager seeks to recommend be bought or sold by the Issuer or for the
Issuer’s account, which could adversely impact the financial returns of the
Issuer in respect of the Collateral.

(b) The Issuer acknowledges that certain employees of the Collateral Manager and
its Affiliates may possess information relating to particular Persons who are
issuers or obligors of Transaction Investments, which information is not known
to employees of the Collateral Manager who are responsible for monitoring the
Collateral and performing the other obligations of the Collateral Manager under
this Agreement. The Collateral Manager will be required to act hereunder with
respect to any information within its possession only if such information was
known to those employees of the Collateral Manager responsible for performing
the obligations of the Collateral Manager hereunder.

12

--------------------------------------------------------------------------------

 

(c) It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies similar
to those followed by the Collateral Manager with respect to the Collateral and
which may own obligations or securities of the same class, or which are the same
type, as the Transaction Investments or other obligations or securities of the
issuers of Transaction Investments. The Collateral Manager will be free, in its
sole discretion, to make recommendations to others, or effect transactions on
behalf of itself or for others, which may be the same as or different from those
effected with respect to the Collateral.  It is understood and agreed that the
members, officers, employees, trustees and directors of the Collateral Manager
and its Affiliates may engage in any other business activity or render services
for their own account or for any other Person or serve as partners, employees,
officers, trustees or directors of any other Person.

(d) Unless the Collateral Manager determines in its reasonable judgment that
such purchase or sale may be appropriate, the Collateral Manager may refrain
from directing the purchase or sale hereunder of obligations or securities
issued by (i) Persons of which the Collateral Manager, its Affiliates or any of
its or their officers, directors or employees are directors or officers, (ii)
Persons for which the Collateral Manager or its Affiliates act as financial
adviser or underwriter, or (iii) Persons about which the Collateral Manager or
any of its Affiliates have information that the Collateral Manager deems
confidential or non-public or otherwise might prohibit it from trading such
obligations or securities in accordance with applicable law.  If the Collateral
Manager, or any Affiliate thereof with respect to which the Collateral Manager
exercises investment control over the investment decisions of itself or any
other Person (such Person, a “Managing Party”) owns any obligation or security
that is issued by the same issuer as, and is substantially similar in terms of
seniority, security (including available guarantees or other credit support) and
right of payment to, any Transaction Investment owned by the Issuer (such
obligation or security owned by a Managing Party, a “Corresponding Obligation”)
and a Managing Party intends to dispose of such Corresponding Obligation, unless
the Collateral Manager is required by the terms of this Agreement or the
Indenture, the Collateral Manager shall have no obligation to cause the Issuer
to sell the related Transaction Investment held by the Issuer and the Collateral
Manager shall not be liable to the Issuer, any Noteholder or any other Person
for its decision not to sell the related Transaction Investment held by the
Issuer if in the business judgment of the Collateral Manager the retention of
such Transaction Investment is in the best interests of the Issuer.  Subject to
the guidelines and restrictions expressly set forth in this Agreement and the
Indenture, the Collateral Manager shall not be obligated to utilize or pursue
with respect to the Collateral any particular investment strategy or opportunity
of which it becomes aware.

ARTICLE IV

conflicts of interest

SECTION 4.01. Investment Activity of the Collateral Manager.

(a) Various potential and actual conflicts of interest may arise from the
overall investment activity of the Collateral Manager, its Affiliates and their
respective clients and employees.  The Issuer and the Collateral Manager
expressly acknowledge and agree that the Collateral Manager, its Affiliates and
their respective clients may invest in loans or securities on

13

--------------------------------------------------------------------------------

 

their behalf which would be suitable investments for the Issuer.  Such
investments may be different from or identical to those made by the Collateral
Manager, acting on behalf of the Issuer.  The Collateral Manager and its
Affiliates may have or establish ongoing relationships with and/or perform
certain functions and duties and owe obligations of confidentiality in relation
to companies whose loans or securities are pledged to secure the Notes and may
own or seek to acquire equity securities issued by obligors of Transaction
Investments.  As a result, officers or Affiliates of the Collateral Manager may
possess information relating to obligors of Collateral Obligations that is not
known to the individuals at the Collateral Manager responsible for monitoring
the Collateral Obligations and performing the other obligations hereunder.  The
Collateral Manager, in connection with its business activities, may acquire
material, non-public confidential information that may restrict the Collateral
Manager from purchasing obligations or securities or selling obligations or
securities for itself or its clients (including the Issuer) or otherwise using
such information for the benefit of its clients or itself.  The Collateral
Manager also may be unable, as a result of restrictions placed on it in the
Indenture, to buy or sell obligations or securities or to take other actions
that it might consider to be in the best interests of the Issuer and the
Noteholders.  Affiliates and clients of the Collateral Manager may invest in
loans or securities that are senior to, or have interests different from or
adverse to, the Transaction Investments that are charged and/or assigned to
secure the Notes.  The Collateral Manager and its Affiliates may serve as
collateral manager for, invest in or be Affiliated with, other entities
organized to issue collateralized debt obligations secured by loans, financial
instruments or other assets.  This and other future activities of the Collateral
Manager and/or its Affiliates may give rise to additional conflicts of
interest.  The terms of these arrangements, including the fees attributable
thereto, may differ significantly from those of the Issuer.  In particular,
certain investment vehicles and accounts managed by the Collateral Manager or
its Affiliates may provide for fees (including incentive fees) or other benefits
to the Collateral Manager or its Affiliates that are higher than the Management
Fees payable by the Issuer hereunder.  This disparity in fee income may create
potential conflicts of interest between the Collateral Manager’s obligations to
the Issuer and its and/or its Affiliates’ obligations to such other
clients.  The Collateral Manager and its Affiliates may have proprietary
interests in, and may manage or advise accounts or investment funds that have
investment objectives, programs, strategies and positions similar or dissimilar
to those of the Issuer and/or which engage in transactions in the same types of
securities, loans and investments as the Issuer, and as a result may compete
with the Issuer for appropriate investment opportunities.  Obligors of
Transaction Investments held by the Issuer may have publicly or privately traded
obligations or securities, including obligations or securities that are senior
to, or have interests different from or adverse to, the Transaction Investments
that are pledged to secure the Secured Notes, in which the Collateral Manager,
its Affiliates or their respective clients are an investor or make a
market.  The purchase, holding and sale of such investments by the Issuer may
enhance the profitability of the Collateral Manager’s own investments in such
obligors.  The Collateral Manager and/or its Affiliates may act as an
underwriter, arranger or placement agent, or otherwise participate in the
origination, structuring, negotiation, syndication or offering of Collateral
Obligations purchased by the Issuer.  The Collateral Manager's, its Affiliates'
and their respective clients' trading activities generally are carried out
without reference to positions held by the Issuer and may have an effect on the
value of the positions so held, or may result in the Collateral Manager, its
Affiliates or their respective clients having an interest in the applicable
obligor adverse to that of the Issuer.  The Collateral Manager, its Affiliates
or their respective clients may create, write,

14

--------------------------------------------------------------------------------

 

purchase, sell or issue derivative instruments (including without limitation,
for the purchase or sale of credit protection) with respect to which the
underlying obligations or securities may be those in which the Issuer invests or
which may be based on the performance of the Issuer.  The Collateral Manager and
its Affiliates may at certain times be simultaneously making investment
decisions for the Issuer and any similar entity for which they serve as manager
in the future, or for themselves, their clients or Affiliates, to purchase or
sell investments.  The officers and employees of the Collateral Manager may have
conflicts in allocating their time and services among the Issuer and the
Collateral Manager's and its Affiliates' other accounts and clients.  

(b) The Issuer further acknowledges that neither the Collateral Manager nor any
of its Affiliates shall be under any obligation to offer investment
opportunities of which they become aware to the Issuer or to the account of the
Issuer (or share with the Issuer any such transaction or any benefit received by
them from any such transaction or to inform the Issuer of any such transaction
or any benefit received by them from any transaction) or to inform the Issuer of
any investment opportunities before offering any investment opportunities to
other funds or accounts that the Collateral Manager and/or its Affiliates manage
or advise.  Furthermore, the Collateral Manager and/or its Affiliates may make
an investment on their own behalf, or on behalf of any account that they manage
or advise without or before offering the investment opportunity to or making any
investment on behalf of the Issuer.  The Collateral Manager may make investments
on behalf of the Issuer in obligations, securities or other assets, that it has
declined to invest in for its own account, the account of any of its Affiliates
or the account of its other clients.

(c) The Issuer acknowledges that the Collateral Manager or its shareholders,
directors, Affiliates and/or funds or accounts managed or advised by the
Collateral Manager or its Affiliates may (i) have an interest in the Issuer or
in any transaction effected with or for it, or a relationship of any description
with any other Person which may involve a potential conflict with their
respective duties to the Issuer, and (ii) deal with or otherwise use the
services of Affiliated companies in connection with the performance of such
duties; and none of them will be liable to account for any profit or
remuneration derived from so doing.

(d) The Issuer acknowledges that the Collateral Manager, its Affiliates and/or
funds or accounts for which the Collateral Manager or its Affiliates acts as
investment adviser may at times own Notes.  In certain circumstances, the
interests of the Issuer and/or the Holders of any Notes with respect to matters
as to which the Collateral Manager is advising the Issuer may conflict with the
foregoing interests of the Collateral Manager.

(e) In addition, the Issuer and the Collateral Manager expressly acknowledge and
agree that the Collateral Manager may from time to time direct the Trustee to
purchase Eligible Investments and Collateral Obligations that are obligations or
securities of, or owned by, investment companies registered under the Investment
Company Act, and for which the Collateral Manager or an Affiliate acts as
manager or distributor, so long as each such transaction complies with all
applicable requirements of each of the Investment Advisers Act and the
Investment Company Act.  The Collateral Manager may determine that it would be
advisable from time to time for the Issuer to purchase Collateral Obligations
from a client of the Collateral Manager or an Affiliate of the Collateral
Manager, to the extent permissible under the Investment Advisers Act and the
Investment Company Act.  

15

--------------------------------------------------------------------------------

 

(f) The Issuer hereby acknowledges and consents to various potential and actual
conflicts of interest that may exist with respect to the Collateral Manager as
described in this Section 4.01.

SECTION 4.02. Acquisitions from or Dispositions to the Collateral Manager.

The Collateral Manager shall not direct the Trustee to (i) purchase any
Transaction Investment for inclusion in the Collateral from the Collateral
Manager as principal, any Affiliate of the Collateral Manager or any account or
portfolio for which the Collateral Manager or any of its Affiliates serves as
investment adviser, or (ii) sell directly any Transaction Investment to the
Collateral Manager as principal, any Affiliate of the Collateral Manager or any
account or portfolio for which the Collateral Manager or any of its Affiliates
serves as investment advisor unless (x) such transactions are exempt from the
prohibited transaction rules of ERISA and the Code and will be consummated on
terms prevailing in the market and (y) the terms thereof are substantially as
advantageous to the Issuer as the terms the Collateral Manager would obtain in a
comparable arm’s length transaction with a non-Affiliate.

ARTICLE V

CONFIDENTIALITY

SECTION 5.01. Confidentiality.

(a) The Collateral Manager shall follow its customary procedures to keep
confidential all information obtained in connection with the services rendered
hereunder or under the Indenture and shall not disclose any such information
except (i) with the prior written consent of the Issuer, (ii) subject to Section
11.17, such information as any Rating Agency shall reasonably request in
connection with its rating of the Secured Notes or in supplying credit estimates
on any Transaction Investment, (iii) as required by law, regulation, court order
or the rules, regulations, or request of any regulatory or self-regulating
organization, body or official having jurisdiction over the Collateral Manager,
(iv) such information as shall have been publicly disclosed other than in
violation of this Agreement or the Indenture, (v) to any other Manager Related
Party, and to its attorneys, accountants and other professional advisers in
conjunction with the transactions described herein, (vi) such information that
was or is obtained by the Collateral Manager on a non-confidential basis, as
long as the Collateral Manager does not have actual knowledge of any breach by
such source of any confidentiality obligations with respect thereto, (vii) such
information as may be necessary or desirable in order for the Collateral Manager
to prepare, publish and distribute to any Person any information relating to the
investment performance of the Collateral, (viii) in connection with the
enforcement of its rights hereunder or in any dispute or proceeding related
hereto, (ix) to the Trustee, (x) to Noteholders and potential purchasers of or a
placement agent with respect to any Notes, (xi) such information as may be
required to be provided to any Person under the Indenture, this Agreement or any
related document, (xii) in connection with establishing trading or investment
accounts or otherwise in connection with the acquisition, disposition or tender
of, or Offer with respect to, a Transaction Investment by the Issuer, or (xiii)
general performance information that may be used by the Collateral Manager or
any other Manager Related Party in connection with their marketing
activities.  In no event, however, shall the Collateral Manager be required to
disclose to any Person any information in violation of (A) any fiduciary duty of
the Collateral Manager, (B) any requirement of law, or (C)

16

--------------------------------------------------------------------------------

 

any contractual obligation or confidentiality undertaking applicable to the
Collateral Manager or any fund or account managed by the Collateral Manager.

(b) Notwithstanding anything herein to the contrary, (x) the Collateral Manager
and any other Manager Related Party may disclose to any and all Persons, (i)
that NewStar Capital LLC is serving as Collateral Manager of the Issuer, (ii)
the nature, aggregate principal amount and overall performance of the Issuer’s
assets, and (iii) the amount of earnings on the Collateral, and (y) each party
hereto (and each of their respective employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and any facts that may be relevant to the tax structure of this
Agreement and the transactions contemplated by this Agreement; provided,
however, that with respect to this clause (y) no party hereto shall disclose any
other information that is not relevant to understanding the tax treatment or tax
structure of this Agreement or the transactions contemplated by this Agreement
the disclosure of which is otherwise limited pursuant to this Agreement, or any
other information to the extent that such disclosure would result in a violation
of any federal or state securities law.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01. Representations and Warranties of the Issuer.

The Issuer hereby represents and warrants to the Collateral Manager as follows:

(a) The Issuer has been duly incorporated and is validly existing under the laws
of the Cayman Islands, has the requisite corporate power and authority to own
its assets and the obligations or securities proposed to be owned by it and
included in the Collateral and to transact the business in which it is presently
engaged and is duly qualified under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires, or the
performance of its obligations under this Agreement, the Indenture or the Notes
would require, such qualification, except for failures to be so qualified,
authorized or licensed that would not in the aggregate have a material adverse
effect on the business, operations, assets or financial condition of the Issuer.

(b) The Issuer has the necessary corporate power and authority to execute,
deliver and perform this Agreement, the Indenture and the Notes and all
obligations required hereunder, under the Indenture and the Notes and has taken
all necessary action to authorize this Agreement, the Indenture and the Notes on
the terms and conditions hereof and thereof and the execution, delivery and
performance of this Agreement, the Indenture and the Notes and the performance
of all obligations imposed upon it hereunder and thereunder.  No consent of any
other Person including shareholders and creditors of the Issuer, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority, other than
those that may be required under state securities or “blue sky” laws and those
that have been or shall be obtained in connection with the Indenture and the
issuance of the Notes, is required by the Issuer in connection with this
Agreement, the Indenture or the Notes or the execution, delivery, performance,
validity or enforceability of this Agreement, the Indenture or the Notes or the
obligations imposed upon it hereunder or thereunder.  This Agreement has been,
and each instrument and document required hereunder or

17

--------------------------------------------------------------------------------

 

under the terms of the Indenture shall be, executed and delivered by an
authorized representative of the Issuer, and this Agreement and the Indenture
constitute, and each instrument or document required hereunder or thereunder,
when executed and delivered, shall constitute, the legally valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms, subject, as to enforcement, to (A) the effect of bankruptcy, insolvency,
or similar laws affecting generally the enforcement of creditors’ rights, as
such laws would apply in the event of any bankruptcy, receivership, insolvency
or similar event applicable to the Issuer, and (B) general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

(c) The execution, delivery and performance of this Agreement, the Indenture and
the documents and instruments required hereunder and thereunder do not violate
any provision of any existing law or regulation binding on the Issuer, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Issuer, or the Governing Instruments of, or any
obligations or securities issued by, the Issuer or of any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which the
Issuer is a party or by which the Issuer or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Issuer, and do not result in or
require the creation or imposition of any lien on any of its property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking (other than the lien of
the Indenture).

(d) The Issuer is not required to be registered as an “investment company” under
the Investment Company Act.

(e) The Issuer is not in violation of its Governing Instruments or in breach or
violation of or in default under the Indenture or any other contract or
agreement to which it is a party or by which it or any of its assets may be
bound, or any applicable statute or any rule, regulation or order of any court,
government agency or body having jurisdiction over the Issuer or its properties,
the breach or violation of which or default under which would have a material
adverse effect on the validity or enforceability of this Agreement or the
Indenture or on the performance by the Issuer of its duties hereunder or
thereunder.

(f) True and complete copies of the Indenture and the Issuer’s Governing
Instruments have been delivered to the Collateral Manager.

The Issuer agrees to deliver a true and complete copy of each amendment,
supplement or other modification to the documents referred to in Section 6.01(e)
above to the Collateral Manager as promptly as practicable after its adoption or
execution.

SECTION 6.02. Representations and Warranties of the Collateral Manager.

The Collateral Manager hereby represents and warrants to the Issuer as follows:

(a) The Collateral Manager is a limited liability company duly formed and
validly existing and in good standing under the laws of the State of Delaware
and has full power and authority to own its assets and to transact the business
in which it is currently engaged and is duly qualified and in good standing
under the laws of each jurisdiction where its ownership or

18

--------------------------------------------------------------------------------

 

lease of property or the conduct of its business requires, or the performance of
this Agreement would require such qualification, except for those jurisdictions
in which the failure to be so qualified, authorized or licensed would not have a
material adverse effect on the business, operations, assets or financial
condition of the Collateral Manager or on the ability of the Collateral Manager
to perform in any material respect its obligations under, or on the validity or
enforceability of, this Agreement and the provisions of the Indenture applicable
to the Collateral Manager; the Collateral Manager is duly registered as an
investment adviser under the Investment Advisers Act.

(b) The Collateral Manager has the necessary power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
under the provisions of the Indenture applicable to the Collateral Manager, and
has taken all necessary action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder and under the terms of the Indenture
applicable to the Collateral Manager.  No consent of any other Person, including
creditors of the Collateral Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Collateral
Manager in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement or the obligations
required hereunder or under the terms of the Indenture applicable to the
Collateral Manager, other than those which have been obtained or made, except
where the failure to obtain or make the same could not reasonably be expected to
have a material adverse effect on the ability of the Collateral Manager to
perform in any material respect its obligations under, or on the validity or
enforceability of, this Agreement and the provisions of the Indenture applicable
to the Collateral Manager.  This Agreement has been, and each instrument and
document required hereunder or under the terms of the Indenture shall be,
executed and delivered by a duly authorized officer of the Collateral Manager,
and this Agreement constitutes, and each instrument and document required
hereunder or under the terms of the Indenture when executed and delivered by the
Collateral Manager hereunder or under the terms of the Indenture shall
constitute, the valid and legally binding obligations of the Collateral Manager
enforceable against the Collateral Manager in accordance with  its terms,
subject to (A) the effect of bankruptcy, insolvency or similar laws affecting
generally the enforcement of creditors’ rights, and (B) general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

(c) The execution, delivery and performance of this Agreement and the terms of
the Indenture applicable to the Collateral Manager and the documents and
instruments required hereunder or under the terms of the Indenture shall not
violate any provision of any existing law or regulation binding on the
Collateral Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Manager, or the
Governing Instruments of, or any obligations or securities issued by the
Collateral Manager or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Collateral Manager is a party
or by which the Collateral Manager or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or on its
ability to perform in any material respect its obligations under this Agreement,
and shall not result in or require the creation or imposition of any lien on any
of its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking, the

19

--------------------------------------------------------------------------------

 

existence of which would have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or its
ability to perform its obligations under this Agreement.

(d) There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Collateral Manager,
threatened that, if determined adversely to the Collateral Manager, would have a
material adverse effect upon the performance by the Collateral Manager of its
duties under, or on the validity or enforceability of, this Agreement and the
provisions of the Indenture applicable to the Collateral Manager hereunder.

(e) The Collateral Manager is not in violation of its Governing Instruments or
in breach or violation of or in default under any contract or agreement to which
it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Collateral Manager or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the provisions of the Indenture applicable to the Collateral Manager, or the
performance by the Collateral Manager of its duties hereunder or thereunder.

(f) The Collateral Manager Information contained in the Offering Memorandum, as
of the Closing Date, does not contain any untrue statement of a material fact
and does not omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(g) Neither the Collateral Manager nor any of its Affiliates has, or will
establish or maintain, any arrangements or relationships with any broker,
broker-dealer, other securities intermediary or third-party pursuant to which
the Collateral Manager or any of its Affiliates is or may become entitled to
receive any portion of the commissions or fees paid to such Persons by the
Issuer (or paid by another party on behalf of the Issuer) in connection with the
acquisition or sale of any Collateral on behalf of the Issuer, other than those
Persons, arrangements and relationships which have been disclosed in writing to
the Issuer on or prior to the date hereof (or will, prior to any establishment
or maintenance thereof after the date hereof, be disclosed in writing to the
Issuer).

ARTICLE VII

FEES AND EXPENSES

SECTION 7.01. Management Fees.

(a) In consideration of the performance of the obligations of the Collateral
Manager hereunder and under the Indenture, on each Payment Date, the Collateral
Manager shall be entitled to receive the following fees, which shall accrue
quarterly in arrears on each such Payment Date, commencing with the Payment Date
occurring in January 2017 (prorated for the related Due Period), in an amount
equal to the sum of:

(i) 0.20% per annum (calculated on the basis of a calendar year consisting of
360 days and the actual number of days elapsed during the related Due Period) of
the

20

--------------------------------------------------------------------------------

 

Available Asset Amount as of the first day of the related Due Period (the
“Senior Management Fee”),

(ii) 0.30% per annum (calculated on the basis of a calendar year consisting of
360 days and the actual number of days elapsed during the related Due Period) of
the Available Asset Amount as of the first day of the related Due Period (the
“Subordinated Management Fee”); and

(iii) once the Subordinated Notes have first realized a Subordinated Notes
Internal Rate of Return of 12%, (x) the sum of (A) the Interest Proceeds, if
any, available for payment to the Collateral Manager on such Payment Date
pursuant to Section 11.1(a)(i)(W) of the Indenture, and (B) the Principal
Proceeds, if any, available for payment to the Collateral Manager on such
Payment Date pursuant to Section 11.1(a)(ii)(U) of the Indenture, or (y) the
Interest Proceeds and Principal Proceeds, if any, available for payment to the
Collateral Manager on such Payment Date pursuant to Section 11.1(a)(iii)(U) of
the Indenture (such payments described in this clause (iii) collectively, the
“Incentive Management Fee” and together with the Senior Management Fee and the
Subordinated Management Fee, the “Management Fee”); provided, that the
Management Fee payable on any Payment Date shall not include any such fee (or
any portion thereof) the payment of which has been waived by the Collateral
Manager in accordance with Section 7.01(h).

(b) If there are insufficient funds to pay the Senior Management Fee or the
Subordinated Management Fee in full on any Payment Date, the amount not so paid
shall be deferred and, subject to Section 7.01(e), such amounts shall be payable
on such later Payment Date on which funds are available therefor as provided in
the Priority of Payments plus interest at a rate per annum equal to LIBOR
applicable to the Secured Notes for the related Periodic Interest Accrual Period
(calculated on the basis of a calendar year consisting of 360 days and the
actual number of days elapsed during the related Due Period) plus
0.25%.  Notwithstanding anything herein to the contrary, the aggregate amount of
any accrued and unpaid Management Fee due on the Stated Maturity or, if earlier,
the winding up of the Issuer, shall equal the lesser of (i) the aggregate amount
thereof, and (ii) the amount available for payment thereof in accordance with
the Priority of Payments.

(c) The Collateral Manager may, in its sole discretion, irrevocably elect in a
written notice to each of the Trustee and the Collateral Administrator prior to
the beginning of any calendar year, to defer payment of all or any portion of
the Senior Management Fee payable in accordance with the Priority of Payments on
any Payment Date during such calendar year (the “Current Deferred Senior
Management Fee”) or Subordinated Management Fee payable in accordance with the
Priority of Payments on any Payment Date during such calendar year (the “Current
Deferred Subordinated Management Fee”).  An amount equal to the Current Deferred
Senior Management Fee and Current Deferred Subordinated Management Fee for any
Payment Date will be distributed as Interest Proceeds in accordance with the
Priority of Payments on such Payment Date or, at the election of the Collateral
Manager, deposited into the Collection Account as Principal Proceeds for
investment in Collateral Obligations and/or Eligible Investments.  After such
Payment Date, the Current Deferred Senior Management Fee and Current Deferred
Subordinated Management Fee will be added to the cumulative amount of the

21

--------------------------------------------------------------------------------

 

Senior Management Fee (the “Cumulative Deferred Senior Management Fee”) and/or
to the cumulative amount of the Subordinated Management Fee (the “Cumulative
Deferred Subordinated Management Fee” and, together with the Cumulative Deferred
Senior Management Fee, the “Cumulative Deferred Management Fee”) that, in each
case, the Collateral Manager has elected to defer on prior Payment Dates and has
not yet been repaid  and shall accrue interest  at a rate per annum equal to
LIBOR applicable to the Secured Notes for the related Periodic Interest Accrual
Period (calculated on the basis of a calendar year consisting of 360 days and
the actual number of days elapsed during the related Due Period) plus 0.25%
.  The Cumulative Deferred Senior Management Fee and the Cumulative Deferred
Subordinated Management Fee and any accrued and unpaid interest thereon
(collectively, the “Deferred Amounts”) shall be paid to the Collateral Manager
as Senior Management Fee and/or Subordinated Management Fees, respectively on
the earlier to occur of the following events: (i) the Payment Date or Payment
Dates designated by the Collateral Manager in its deferral election described in
this Section 7.01(c) with respect to the related Deferred Amounts, or (ii)
following the Collateral Manager’s “separation from service” as determined under
Section 409A of the Code (other than in the event of the resignation of the
Collateral Manager pursuant to Section 9.02), the Payment Date or Payment Dates
upon which the related Deferred Amounts are due and payable in accordance with
Section 7.01(d).

(d) Upon the termination of the Collateral Manager’s duties and obligations
pursuant to the terms of this Agreement (other than in the event of the
resignation of the Collateral Manager pursuant to Section 9.02), the accrued and
unpaid Management Fees payable to the Collateral Manager shall be prorated for
any partial periods between the Payment Dates during which this Agreement was in
effect and, together with any Deferred Amounts, shall be due and payable on the
first Payment Date following the date of such termination and each Payment Date
thereafter, together with all expenses payable to the Collateral Manager
pursuant to Section 7.02, in each case in accordance with the Priority of
Payments, until such amounts are paid in full; provided, that notwithstanding
the foregoing, on each Payment Date following the effective date of the
termination of the Collateral Manager’s duties and obligations pursuant to the
terms of this Agreement (other than in the event of the resignation of the
Collateral Manager pursuant to Section 9.02), the Collateral Manager shall be
paid its Pro Rata Share of the Incentive Management Fee, if any, due and payable
in accordance with the Priority of Payments on such Payment Date; provided,
further, that the payment of such Management Fees and expenses to the Collateral
Manager shall rank pari passu with the payment of the same amounts due the
Eligible Successor appointed pursuant to Section 9.05.  The Collateral Manager’s
“Pro Rata Share” of the Incentive Management Fee, if any, due and payable on any
Payment Date following the termination of the Collateral Manager will be the
amount (expressed as a percentage) equal to (i) the number of days from and
including the Closing Date to and including the effective date of the
termination of this Agreement over (ii) the number of days from and including
the Closing Date to and including the last day of the Due Period immediately
preceding such Payment Date.

(e) Notwithstanding any other provision contained in this Section 7.01, in the
event that the Collateral Manager resigns pursuant to Section 9.02, then the
resigning Collateral Manager shall not be entitled to any Management Fee
(whether or not deferred) on a Payment Date following the date of such
resignation.

22

--------------------------------------------------------------------------------

 

(f) It is hereby agreed and understood that until such time as any Deferred
Amounts are paid to the Collateral Manager in accordance with the terms hereof,
(i) title to and beneficial ownership of such Deferred Amounts shall remain with
the Issuer, and (ii) such Deferred Amounts shall not be subject to seizure to
satisfy any indebtedness or judgments against the Collateral Manager, and the
Collateral Manager shall have no right to encumber or pledge such Deferred
Amounts to satisfy any indebtedness of the Collateral Manager, it being
understood that any purported seizure, encumbrance or pledge shall be void.

(g) The Management Fee deferral arrangement set forth above is intended to
comply with Code sections 409A and 457A, and the foregoing provisions and any
action taken related thereto shall be construed accordingly.  Notwithstanding
anything in this Agreement to the contrary, distributions to the resigning
Collateral Manager upon the resignation by the Collateral Manager may only be
made upon a “separation from service” as determined under Section 409A of the
Code.  Any right to a series of installment payments pursuant to this Agreement
shall be treated as a series of separate payments (e.g., a right to a series of
installment payments of Management Fees on a series of Payment Dates shall be
treated as a series of separate payments).

(h) The Collateral Manager may, in its sole discretion, elect in a written
notice to each of the Trustee and the Collateral Administrator prior to the
Determination Date relating to any Payment Date, to waive payment of all or any
portion of the Management Fee payable to the Collateral Manager on such Payment
Date; provided that such election may be rescinded by the Collateral Manager
with respect to any such Payment Date by subsequent written notice to each of
the Trustee and the Collateral Administrator at any time prior to the
Determination Date relating to such Payment Date.  For the avoidance of doubt,
any Management Fee so waived with respect to any Payment Date shall not be
payable to the Collateral Manager on any subsequent Payment Date.

SECTION 7.02. Expenses.

Both parties hereto acknowledge and agree that a portion of the gross proceeds
received from the issuance and sale of the Notes will be used to pay certain
organizational and structuring fees and expenses of the Issuer and the
Co-Issuer, including reasonable attorneys’ fees and expenses and certain fees
and expenses of the Collateral Manager.  The Collateral Manager shall be
responsible for its ordinary overhead expenses (including without limitation,
rent, office expenses and employee salaries, wages and benefits) incurred in
connection with the operation of its business.  Except as provided in the
immediately preceding sentence, and subject to Section 8.02, the Issuer shall
reimburse the Collateral Manager for all reasonable costs and expenses
reasonably incurred by the Collateral Manager in the course of performing its
obligations under this Agreement and the Indenture, including all costs and
expenses of the following, in each case to the extent properly allocated to the
provision of services hereunder: (i) legal advisers, independent accountants,
rating agencies, consultants, brokers, and other professionals retained by the
Issuer or by the Collateral Manager on behalf of the Issuer in connection with
the services provided by the Collateral Manager pursuant to this Agreement and
the Indenture, (ii) amounts payable to the Collateral Administrator pursuant to
the Collateral Administration Agreement (other than indemnities payable as a
result of bad faith, willful misconduct or gross negligence of the Collateral
Manager), (iii) any and all fees, expenses and other costs relating to the
acquisition and disposition (whether or not consummated),

23

--------------------------------------------------------------------------------

 

management, maintenance, custody, monitoring, pricing and administration of the
Collateral, including without limitation, the reasonable expenses incurred by or
on behalf of the Collateral Manager relating to any pricing and research data
services retained by the Collateral Manager, compliance services and software,
accounting, programming and data entry services, any review, waiver or amendment
with respect to Underlying Instruments and the reasonable travel and
out-of-pocket expenses of the Collateral Manager and its agents and the costs of
setting up and maintaining computer programs to monitor the Collateral,
(iv) expenses incurred for general business operations of the Co-Issuers,
including charges or expenses incurred by the Collateral Manager in performing
non-advisory services on behalf of the Co-Issuers (in each case, in connection
with the transactions contemplated hereby), (v) any fees, expenses or other
amounts payable to the Rating Agencies, (vi) all taxes, regulatory and
governmental charges (not based on the income of the Collateral Manager),
insurance premiums or expenses, (vii) any expenses related to compliance with
Rule 17g-5 of the Exchange Act, and (viii) as otherwise agreed upon by the
Issuer and the Collateral Manager.  The fees and expenses payable to the
Collateral Manager on any Payment Date shall be paid in accordance with the
Priority of Payments.

SECTION 7.03. Manner of Payment.

Payments under this Agreement to the Collateral Manager will be made to such
account as designated in writing by the Collateral Manager to the Trustee in
U.S. Dollars, and in freely transferable and immediately available funds.  All
payments under this Agreement to the Collateral Manager will be made without
set-off, defense, or counterclaim.

ARTICLE VIII

LIMITS ON COLLATERAL MANAGER

RESPONSIBILITY; INDEMNIFICATION

SECTION 8.01. Limits on Collateral Manager Responsibility.

(a) Notwithstanding anything in this Agreement to the contrary, the Collateral
Manager assumes no responsibility under this Agreement other than to render the
services called for hereunder and under the terms of the Indenture applicable to
it and affecting the duties and functions that have been delegated to it
thereunder and hereunder in accordance with the standard of care set forth in
Section 2.06, and shall not be responsible for any action of the Issuer, the
Trustee or any other Person in following or declining to follow any advice,
recommendation or direction of the Collateral Manager.  Notwithstanding anything
in this Agreement to the contrary, neither the Collateral Manager nor any other
Manager Related Party shall be liable to the Issuer, the Trustee, the
Noteholders or any other Person for any losses, claims, charges, damages,
judgments, assessments, costs, proceedings or other liabilities (collectively,
“Liabilities”) incurred by any such Person arising out of, relating to, or in
connection with the performance by the Collateral Manager of its duties under
this Agreement and the Indenture or the transactions contemplated hereby or
thereby, except (A) by reason of acts or omissions constituting bad faith,
willful misconduct or gross negligence in the performance, or reckless disregard
of the obligations of the Collateral Manager hereunder and under the terms of
the Indenture applicable to it, or (B) with respect to the information
concerning the Collateral Manager set forth in the final offering memorandum
(the “Offering Memorandum”) dated September 12, 2016 under the sections entitled
“Risk Factors – Relating to

24

--------------------------------------------------------------------------------

 

the Collateral Manager”, “Risk Factors – Relating to the Issuer and its Service
Providers – The Issuer Will Be Subject to Various Conflicts of Interest
Involving the Collateral Manager” and “The Collateral Manager” (the matters
described in clause (B) above, the “Collateral Manager Information”), by reason
of such information containing any untrue statement of material fact or omitting
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date of the Offering Memorandum.  The matters described in clauses (A) and
(B) above are each referred to as a “Collateral Manager
Breach”.  Notwithstanding any provision herein or in the Indenture to the
contrary, in no event shall the Collateral Manager be liable for any
consequential (including loss of profit), indirect, special or punitive damages
of any kind whatsoever regardless of whether such losses or damages are
foreseeable and regardless of the form of action.

(b) Notwithstanding anything in this Agreement to the contrary, the Collateral
Manager’s obligations hereunder will be solely the obligations of the Collateral
Manager, and the Issuer will not have any recourse to any Manager Related Party
other than the Collateral Manager with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby.

(c) The compliance of the Collateral Manager’s actions with the provisions of
this Agreement shall be determined on the date of action only, based upon the
prices and characteristics of the Transaction Investments on the date of such
action (or on the most recent date practicable, in the case of Transaction
Investments not purchased or sold on such date).  The provisions of this
Agreement shall not be deemed breached as a result of changes in value or status
of any Transaction Investment following purchase.

(d) The Collateral Manager shall not be liable for any act or omission of the
custodian, any sub-custodian, prime broker or other Person appointed by the
Issuer.  Any compensation to any such Person for its services to the Issuer
shall be the obligation of the Issuer and not the Collateral Manager.

(e) The Collateral Manager shall not be responsible for any liability resulting
from any failure by the Collateral Manager to fulfill its duties under this
Agreement if such liability or failure shall be caused by or directly or
indirectly due to a Force Majeure Event, provided that the Collateral Manager
shall use commercially reasonable efforts to minimize the effect of the
same.  As used herein, the term “Force Majeure Event” means such an operation of
the forces of nature beyond the Collateral Manager’s control as reasonable
foresight and ability could not foresee or reasonably provide against including
but not limited to, acts of god, flood, war (whether declared or undeclared),
terrorism, fire, strikes or work stoppages for any reason, embargo, government
action, including any laws, ordinances, regulations or the like which restrict
or prohibit the providing of the services contemplated by this Agreement,
inability to obtain material, equipment, or communications or computer
facilities, or the failure of equipment or interruption of communications or
computer facilities, and other causes beyond the Collateral Manager’s control
whether or not of the same class or kind as specifically named above.

(f) The Collateral Manager shall be entitled to conclusively rely in good faith,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, facsimile, email,
telex or teletype message, statement (which may be

25

--------------------------------------------------------------------------------

 

made orally or by telephone), order or other document or communication
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by an authorized person and upon the advice and statements of
independent accountants.

(g) The Collateral Manager may consult with reputable outside legal counsel as
to questions of law pertaining to the performance of its duties hereunder and
the advice or any opinion of such counsel on any such question shall be full and
complete authorization and protection in respect of any action taken or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

(h) Subject to clause (b) of this Section 8.01, it is hereby agreed and declared
that references to the Collateral Manager in this Section 8.01 shall be deemed
to include the other Manager Related Parties.

(i) When (i) purchasing or entering into, holding, enforcing, pledging or
disposing of a Collateral Obligation on behalf of the Issuer, (ii) issuing,
paying and redeeming the Notes pursuant to the Indenture, (iii) entering into
and performing its obligations under the Transaction Documents to which it is a
party and (iv) performing any activities incidental thereto, the Collateral
Manager shall be deemed to have complied with all of its obligations under this
Agreement and the Indenture not to cause the Issuer to be engaged in a trade or
business within the United States for United States federal income tax purposes
if it complies with the requirements of the Tax Investment Guidelines, so long
as there has not been a change in law subsequent to the date hereof that the
Collateral Manager, acting in good faith, actually knows would require changes
to the Tax Investment Guidelines in order to prevent the Issuer from being
treated as engaged in a trade or business in the United States for United States
federal income tax purposes or otherwise being subject to U.S. federal income
tax on a net income basis.

SECTION 8.02. Issuer Indemnification of Collateral Manager.

The Issuer shall indemnify and hold harmless the Collateral Manager and the
other Manager Related Parties from and against any and all Liabilities (and
shall reimburse each such Person for all reasonable fees and expenses (including
the reasonable fees and expenses of counsel) as such fees and expenses are
incurred) caused by, arising out of, relating to or in connection with, the
issuance of the Notes, the Collateral or business of the Issuer or the
transactions contemplated by this Agreement, the Offering Memorandum, the
Indenture or the other Transaction Documents, whether prior to, on or after the
date of this Agreement, including without limitation, caused by, arising out of,
relating to or in connection with (a) any acts or omissions made in the
performance of the duties and obligations of the Collateral Manager under this
Agreement, the Indenture and the other Transaction Documents, (b) any
information set forth in any preliminary offering memorandum, the Offering
Memorandum or any other marketing information or materials provided to any
Holders or prospective Holders of any Notes containing any untrue statement of
material fact or omitting to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or (c) the enforcement, investigation, preparation,
pursuit or defense of any claim, action, proceeding or investigation with
respect to pending or threatened litigation in connection with the transactions
contemplated by this Agreement, the Indenture or any other Transaction Document;
provided, however, that such Person shall not be indemnified for any

26

--------------------------------------------------------------------------------

 

Liabilities that are finally judicially determined to have been incurred as a
result of any Collateral Manager Breach.

SECTION 8.03. Collateral Manager Indemnification of Issuer.

The Collateral Manager shall indemnify and hold harmless the Issuer, its
Affiliates, and each of the directors, officers, stockholders, partners,
members, agents and employees of the Issuer or any of its Affiliates from and
against any and all Liabilities (including reasonable attorneys’ fees) that are
finally judicially determined to have been caused by, or arising out of, any
Collateral Manager Breach.

SECTION 8.04. Indemnification Procedures.

(a) With respect to any claim made or threatened against a party entitled to
indemnification under this Article VIII (an “Indemnified Party”), or compulsory
process or request or other notice of any loss, claim, damage or liability
served upon an Indemnified Party, for which such Indemnified Party is or may be
entitled to indemnification under this Article VIII, such Indemnified Party
shall (or with respect to Indemnified Parties other than the Collateral Manager
that are Manager Related Parties, the Collateral Manager shall cause such
Indemnified Party to):

(i) give written notice to the party required to indemnify the Indemnified Party
under this Article VIII (the “Indemnifying Party”) of such claim within ten (10)
days after such claim is made or threatened, which notice shall specify in
reasonable detail the nature of the claim and the amount (or an estimate of the
amount) of the claim; provided, however, that the failure of any Indemnified
Party to provide such notice to the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations under this Article VIII unless the
Indemnifying Party is materially prejudiced or otherwise forfeits rights or
defenses by reason of such failure;

(ii) provide the Indemnifying Party such information and cooperation with
respect to such claim as the Indemnifying Party may reasonably require,
including, but not limited to, making appropriate personnel available to the
Indemnifying Party at such reasonable times as the Indemnifying Party may
request;

(iii) cooperate and take all such steps as the Indemnifying Party may reasonably
request to preserve and protect any defense to such claim;

(iv) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such claim;

(v) neither incur any material expense to defend against nor release or settle
any such claim or make any admission with respect thereto (other than routine or
incontestable admissions or factual admissions the failure to make which would
expose such Indemnified Party to unindemnified liability) nor permit a default
or consent to the

27

--------------------------------------------------------------------------------

 

entry of any judgment in respect thereof, in each case without the prior written
consent of the Indemnifying Party; and

(vi) upon reasonable prior notice, afford to the Indemnifying Party the right,
in its sole discretion and at its sole expense, to assume the defense of such
claim, including, but not limited to, the right to designate counsel and to
control all negotiations, litigation, arbitration, settlements, compromises and
appeals of such claim; provided, that if the Indemnifying Party assumes the
defense and appeals of such claim, the Indemnified Party must consent in writing
to the entry of any settlement, compromise, or entry of judgment in respect
thereof (which consent shall not be unreasonably withheld); provided, further,
that if the Indemnifying Party assumes the defense of such claim, it shall not
be liable for any fees and expenses of counsel for any Indemnified Party
incurred thereafter in connection with such claim, except that if such
Indemnified Party reasonably determines that counsel designated by the
Indemnifying Party has a conflict of interest due to the conflicting interests
of the Indemnifying Party and the Indemnified Party, such Indemnifying Party
shall pay the reasonable fees and disbursements of one counsel (in addition to
any local counsel) separate from its own counsel for all Indemnified Parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances;
and provided, further, that prior to entering into any final settlement or
compromise, such Indemnifying Party shall use commercially reasonable efforts in
the light of the then prevailing circumstances to defend such claim.

(b) In the event that any Indemnified Party waives its right to indemnification
hereunder, the Indemnifying Party shall not be entitled to appoint counsel to
represent such Indemnified Party nor shall the Indemnifying Party reimburse such
Indemnified Party for any costs of counsel to such Indemnified Party.

ARTICLE IX

termination

SECTION 9.01. Automatic Termination.

This Agreement will automatically terminate upon the earliest to occur of
(i) the payment in full of the Notes and the satisfaction and discharge of the
Indenture in accordance with its terms, and (ii) the liquidation of the
Collateral and the final distribution of the proceeds of such liquidation as
provided in the Indenture.

SECTION 9.02. Resignation of Collateral Manager.

Notwithstanding any other provision hereof to the contrary, the Collateral
Manager may resign at any time (i) upon ninety (90) days’ (or such shorter
notice as is acceptable to the Issuer) written notice to the Issuer and the
Trustee, and (ii) immediately upon written notice to the Issuer and the Trustee
if, due to a material change in applicable law or regulations, it becomes
unlawful (other than as a result of a breach by the Collateral Manager of its
obligations under this Agreement) for the Collateral Manager to perform its
duties hereunder or under the Indenture;

28

--------------------------------------------------------------------------------

 

provided, that, in each case, such resignation will become effective on the date
upon which the appointment of an Eligible Successor is effective in accordance
with Section 9.05.

SECTION 9.03. Removal of the Collateral Manager for Cause.

(a) The Collateral Manager may be removed for Cause upon 10 Business Days’ prior
written notice by the Issuer to the Collateral Manager and the Trustee, acting
upon direction (upon which direction the Issuer and the Trustee may conclusively
rely) of either (i) a Majority of the Subordinated Notes, disregarding
Collateral Manager Notes, or (ii) a Majority of the Controlling Class,
disregarding Collateral Manager Notes (or, if the Controlling Class is comprised
entirely of Collateral Manager Notes, a Majority of the most senior Class of
Notes that is not comprised entirely of Collateral Manager Notes); provided,
that, in each case, such removal will become effective on the date upon which
the appointment of an Eligible Successor is effective in accordance with
Section 9.05.

(b) The occurrence at any time of any of the following events constitutes
“Cause”:

(i) the Collateral Manager shall willfully and intentionally violate or breach
any material provision of this Agreement or the Indenture applicable to it (not
including a willful and intentional breach that results from a good faith
dispute regarding reasonable alternative courses of action or interpretation of
provisions of the relevant Transaction Documents or instructions);

(ii) the Collateral Manager shall breach any provision of this Agreement or any
terms of the Indenture applicable to it (except (x) as specified in clause (i)
above, and (y) for any breach that has not had, and could not reasonably be
expected to have, a material adverse effect on the Collateral, the Issuer, the
Co-Issuer or the Holders of any Class of Notes or on the amounts available on
any Payment Date, Redemption Date or Stated Maturity date for payments and
distributions to be made thereon), it being understood that failure to meet any
Coverage Test, the Interest Diversion Test, any Concentration Limitation, or any
Collateral Quality Test is not such a breach, and (A) fails to cure such breach
within thirty (30) days after an Authorized Officer of the Collateral Manager
has actual knowledge of, or receives notice from the Trustee or the Issuer of,
such breach, or (B) if such breach is capable of cure, but is not capable of
cure within thirty (30) days, the Collateral Manager fails to cure such breach
within the period in which a reasonably diligent Person could cure such breach,
which period shall not, in any case, exceed forty-five (45) days;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Indenture to be correct in any material respect when made which failure (A)
could reasonably be expected to have a material adverse effect on the Holders of
any Class of Notes, and (B) (x) is not corrected by the Collateral Manager
within thirty (30) days of its becoming aware of, or its receipt of notice from
the Issuer or Trustee of, such failure, or (y) is capable of cure, but is not
capable of cure within thirty (30) days, and is not cured by the Collateral
Manager within the period in which a reasonably diligent Person could cure such
failure, which period shall not, in any case, exceed forty five (45) days;

29

--------------------------------------------------------------------------------

 

(iv) the Collateral Manager is wound up or dissolved or there is appointed over
it or a substantial portion of its assets a receiver, administrator,
administrative receiver, trustee or similar officer; or the Collateral Manager
(A) ceases to be able to, or admits in writing its inability to, pay its debts
as they become due and payable or makes a general assignment for the benefit of,
or enters into any composition or arrangement with, its creditors generally; (B)
applies for or consents (by admission of material allegations of a petition or
otherwise) to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator (or other similar official) of the Collateral Manager
or of any substantial part of its properties or assets or authorizes such an
application or consent or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Collateral
Manager and continue undismissed for sixty (60) days or any such appointment is
ordered by a court or regulatory body having jurisdiction over the Collateral
Manager; (C) authorizes or files a voluntary petition in bankruptcy or applies
for or consents (by admission of material allegations of a petition or
otherwise) to the application of any bankruptcy, reorganization, arrangement,
readjustment of debt, insolvency, dissolution or similar proceedings, or
authorizes such application or consent or proceedings to such end are instituted
against the Collateral Manager without such authorization, application or
consent and remain undismissed for sixty (60) days or result in adjudication of
bankruptcy or insolvency or the entry of an order for relief or the making of an
order for its winding-up or liquidation; (D) permits or suffers all or
substantially all of its properties or assets to be sequestered or attached by
court order and the order remains undismissed for sixty (60) days; or (E) causes
or is subject to any event with respect to it which, under the applicable laws
of any jurisdiction, has an analogous effect to any of the events specified in
clauses (A) through (D); or

(v) (A) the occurrence of an act by the Collateral Manager that constitutes
fraud or criminal activity in the performance of its obligations under this
Agreement (as determined pursuant to a final adjudication by a court of
competent jurisdiction) or the Collateral Manager being indicted for a criminal
felony offense materially related to its asset management business, or (B) any
officer of the Collateral Manager having responsibility for the management of
the Collateral being indicted for a criminal felony offense materially related
to the Collateral Manager’s asset management business, in the event that such
officer has not been removed from having responsibility for the management of
the Issuer’s assets within seven (7) days after the date that an Authorized
Officer of the Collateral Manager obtains actual knowledge of such indictment;

(c) If an Authorized Officer of the Collateral Manager obtains actual knowledge
that any of the events specified in Section 9.03(b) shall have occurred, the
Collateral Manager shall give prompt written notice thereof to the Issuer and
the Trustee.  Prior to the effective appointment of an Eligible Successor in
accordance with Section 9.05, the event or circumstance giving rise to the
removal of the Collateral Manager for Cause described in Section 9.03(b) may be
waived by a written direction of both a Majority of the Subordinated Notes and a
Majority of the Controlling Class, in each case disregarding Collateral Manager
Notes (or, if the Controlling Class is comprised entirely of Collateral Manager
Notes, a Majority of the most senior Class of Notes that is not comprised
entirely of Collateral Manager Notes) as a basis for termination of this
Agreement and removal of the Collateral Manager under this Section 9.03.

30

--------------------------------------------------------------------------------

 

SECTION 9.04. Actions Upon Termination.

(a) From and after the effective date of the termination of the Collateral
Manager’s duties and obligations pursuant to this Agreement or resignation or
removal of the Collateral Manager hereunder, the Collateral Manager shall not be
entitled to compensation for further services hereunder, but shall be paid all
compensation to the extent provided in Section 7.01, and shall be entitled to
receive any amounts owing under this Agreement, including Sections 7.02, 8.02
and 9.04(b).  Upon such termination, resignation or removal, the Collateral
Manager shall as soon as practicable, (i) deliver to the Eligible Successor
appointed pursuant to Section 9.05 all property and documents relating to the
Collateral then in the custody of the Collateral Manager, and (ii) deliver to
the Trustee an accounting with respect to the books and records delivered to the
Trustee or the Eligible Successor appointed pursuant to Section 9.05.

(b) The Collateral Manager agrees that, notwithstanding any termination, it
shall reasonably cooperate in any Proceeding arising in connection with this
Agreement, the Indenture or any of the Collateral (excluding any such Proceeding
in which claims are asserted against the Collateral Manager or any Affiliate of
the Collateral Manager) upon receipt of indemnification and expense
reimbursement reasonably acceptable to the Collateral Manager.

(c) In the event of removal of the Collateral Manager pursuant to this
Agreement, the Issuer shall have all of the rights and remedies available with
respect thereto at law or equity, and, without limiting the foregoing, the
Issuer may by prior notice in writing to the Collateral Manager as provided
under this Agreement terminate all the rights and obligations of the Collateral
Manager under this Agreement (except those that survive termination pursuant to
the terms hereof).

(d) If this Agreement is terminated pursuant to the terms hereof,
notwithstanding such termination, the Collateral Manager and the Issuer shall
remain liable to the extent set forth herein for their respective acts or
omissions hereunder arising prior to termination.

SECTION 9.05. Replacement of Collateral Manager.

(a) Within thirty (30) days after notice from the Collateral Manager or the
Trustee, as applicable, of the resignation or removal of the Collateral Manager,
a Majority of the Subordinated Notes (disregarding, if the Collateral Manager is
being terminated for Cause, Collateral Manager Notes) shall nominate (or, if the
Collateral Manager is being terminated for Cause and all of the Subordinated
Notes are Collateral Manager Notes, a Majority of the most junior Class of Notes
that is not comprised entirely of Collateral Manager Notes shall nominate) an
Eligible Successor to act as Collateral Manager hereunder.  If such Eligible
Successor is consented to by a Majority of the Controlling Class (disregarding,
if the Collateral Manager is being terminated for Cause, Collateral Manager
Notes (or, if the Collateral Manager is being terminated for Cause and the
Controlling Class is comprised entirely of Collateral Manager Notes, if such
Eligible Successor is consented to by a Majority of the most senior Class of
Notes that is not comprised entirely of Collateral Manager Notes)) by written
notice to the Issuer and the Trustee within thirty (30) days of such notice and
the conditions set forth in Section 9.05(b) below are satisfied, the Issuer
shall appoint such Eligible Successor as the successor collateral manager and
the resignation or removal of the Collateral Manager will be effective.  If such

31

--------------------------------------------------------------------------------

 

Eligible Successor is not consented to as set forth above, then within thirty
(30) days after receipt of notice by the Issuer and the Trustee of such failure
to consent, a Majority of the Controlling Class (disregarding, if the Collateral
Manager is being terminated for Cause, Collateral Manager Notes) may nominate
(or, if the Collateral Manager is being terminated for Cause and the Controlling
Class is comprised entirely of Collateral Manager Notes, a Majority of the most
senior Class of Notes that is not comprised entirely of Collateral Manager Notes
may nominate) an Eligible Successor to act as Collateral Manager hereunder by
written notice to the Issuer and the Trustee.  If such Eligible Successor is
consented to by a Majority of the Subordinated Notes (disregarding, if the
Collateral Manager is being terminated for Cause, Collateral Manager Notes (or,
if the Collateral Manager is being terminated for Cause and all of the
Subordinated Notes are Collateral Manager Notes, if such Eligible Successor is
consented to by a Majority of the most junior Class of Notes that is not
comprised entirely of Collateral Manager Notes)) by written notice to the Issuer
and the Trustee within thirty (30) days of such notice and the conditions set
forth in Section 9.05(b) below are satisfied, the Issuer shall appoint such
Eligible Successor as the successor collateral manager and the resignation or
removal of the Collateral Manager will be effective.

(b) An Eligible Successor is not appointed within ninety (90) days (or, in the
event of a material change in applicable law or regulation which renders the
performance by the Collateral Manager of its duties under this Agreement or the
Indenture unlawful, within thirty (30) days) after a resignation or termination
of the Collateral Manager, then the Issuer, the Collateral Manager or any Holder
of the Notes may petition a court of competent jurisdiction to appoint an
Eligible Successor.  On the date as of which an Eligible Successor has agreed in
writing to assume all of the Collateral Manager's duties and obligations under
this Agreement and the Indenture, all authority and power of the Collateral
Manager under this Agreement, whether with respect to the Transaction
Investments or otherwise, shall automatically and without further action by any
Person pass to and be vested in such Eligible Successor upon the appointment
thereof.

(c) No termination of this Agreement and no resignation of the Collateral
Manager under this Agreement will be effective and the Collateral Manager shall
not be released from its obligations unless (i) an Eligible Successor has agreed
in writing to assume as of the date of such written agreement all of the
Collateral Manager’s duties and obligations hereunder, and (ii) two (2) days’
prior notice has been given to the Issuer and the Trustee.

(d) The Issuer, the Trustee, the retiring Collateral Manager and the Eligible
Successor shall take such action consistent with this Agreement and the terms of
the Indenture as shall be necessary to effect any such succession.

(e) For purposes of the procedures described in this Article IX regarding the
resignation, removal and replacement of the Collateral Manager, if any Section
13 Banking Entity delivers a Banking Entity Notice to the Issuer, the Collateral
Manager and the Trustee (including via e-mail) then, effective on the date on
which such Banking Entity Notice is delivered, the Notes held by such Section 13
Banking Entity shall be disregarded and deemed not to be Outstanding so long as
such Notes are held by such Section 13 Banking Entity with respect to any vote,
consent, waiver, objection or similar action in connection with the resignation,
removal and replacement of the Collateral Manager.  Such Notes shall be deemed
Outstanding and such

32

--------------------------------------------------------------------------------

 

Section 13 Banking Entity may vote, consent, waive, object or take any similar
action in connection with any other matters under this Agreement or under any
other Transaction Document.  For the avoidance of doubt (i) no subsequent notice
or other action by a Section 13 Banking Entity purporting to modify or rescind a
Banking Entity Notice shall be effective and shall be void ab initio, (ii) no
Holder or beneficial owner of Notes shall be required to provide a Banking
Entity Notice (regardless of whether such Holder or beneficial owner is or is
not a Section 13 Banking Entity) and (iii) no Banking Entity Notice shall bind
any subsequent transferee of a Holder or beneficial owner delivering such
Banking Entity Notice (unless such transferee also delivers a Banking Entity
Notice) and any vote, consent, waiver, objection or similar action of such
transferee shall be effective for all purposes in connection with the
resignation, removal and replacement of the Collateral Manager.

ARTICLE X

DELEGATION; ASSIGNMENT; SUCCESSION

SECTION 10.01. Delegation.

The Collateral Manager may delegate to third parties (including its Affiliates)
any or all of the duties assigned to the Collateral Manager hereunder without
the consent of the Issuer or any Noteholder; provided, that (i) the Collateral
Manager will not be relieved of any of its duties hereunder as a result of such
delegation to third parties, (ii) the Collateral Manager will be solely
responsible for the fees and expenses payable to any such third party except to
the extent such expenses are payable by the Issuer hereunder, (iii) such
delegation does not constitute an “assignment” under Section 205(a)(2) of the
Investment Advisers Act, (iv) the locations and actions of such third parties do
not cause the Issuer to be subject to any taxation in any jurisdiction where it
would not otherwise be subject to tax, and (v) the Collateral Manager gives
written notice to the Trustee of such delegation.

SECTION 10.02. Assignment.

(a) Subject to Section 10.03, the Collateral Manager shall not assign its rights
or obligations under this Agreement unless (x) the assignment is consented to in
writing by the Issuer, a Majority of the Controlling Class and a Majority of the
Subordinated Notes, (y) the Collateral Manager gives written notice to the
Trustee of such assignment and (z) the Issuer receives representations and
covenants from the assignee on substantially the same terms as the
representations and covenants set out in the Risk Retention Letter and provided
to the Issuer, the Trustee and the Initial Purchaser, unless the Collateral
Manager certifies to the Issuer and the Trustee that, in its commercially
reasonable judgment, the Retention has not been transferred to, and is not
required to be held by, the assignee in accordance with the Risk Retention
Letter; provided, however, that the Collateral Manager may assign all of its
rights and responsibilities under this Agreement to an Affiliate without the
consent of the Issuer, the Trustee or any Holder of the Notes so long as (i) the
assignment would not constitute an “assignment” under Section 205(a)(2) of the
Investment Advisers Act (unless such assignment has been approved by the
directors of the Issuer), (ii) the performance of the duties of the Collateral
Manager by the Affiliate would not cause the Issuer to be subject to taxation in
any jurisdiction where it would not otherwise be subject to tax, (iii)
immediately after the assignment, the principal personnel performing the duties
required under this Agreement are the same individuals who would have

33

--------------------------------------------------------------------------------

 

performed such duties had the assignment not occurred, and (iv) the Collateral
Manager gives ten (10) Business Days prior written notice to the Issuer and the
Trustee that such assignment is to be made; provided, further, that nothing
contained in this paragraph shall alter the Collateral Manager’s right to resign
(or the resulting assignment of duties) pursuant to Section 9.02.  

In addition, the assignee shall execute and deliver to the Issuer and the
Trustee a counterpart of this Agreement naming such assignee as Collateral
Manager.  Upon the execution and delivery of such a counterpart by the assignee
Collateral Manager, the assignor Collateral Manager shall be released from
further obligations pursuant to this Agreement, except with respect to its
obligations that would survive under Section 11.15 as if such assignment had
been a termination of this Agreement.

(b) This Agreement shall not be assigned by the Issuer without the prior written
consent of the Collateral Manager and the Trustee, except in the case of
assignment by the Issuer to (i) an entity which is a successor to the Issuer
permitted under the Indenture, in which case such successor organization shall
be bound hereunder and by the terms of said assignment in the same manner as the
Issuer is bound thereunder, or (ii) the Trustee as contemplated by the
Indenture.  In the event of any assignment by the Issuer, the Issuer shall use
its best efforts to cause its successor to execute and deliver to the Collateral
Manager such documents as the Collateral Manager shall consider reasonably
necessary to effect fully such assignment.

(c) The Collateral Manager hereby consents and agrees to the matters set forth
in Section 15.1(g) of the Indenture.

SECTION 10.03. Succession.

Any corporation, partnership or limited liability company or other Person into
which the Collateral Manager may be merged or converted or with which it may be
consolidated, or any corporation, partnership or limited liability company
resulting from any merger, conversion or consolidation to which the Collateral
Manager shall be a party, or any corporation, partnership, limited liability
company or other Person succeeding to all or substantially all of the asset
management business of the Collateral Manager, shall be the successor to the
Collateral Manager without any further action by the Collateral Manager, the
Issuer, the Trustee, the Noteholders or any other Person; provided, that the
Collateral Manager shall provide prompt notice to the Trustee upon such
occurrence; provided, however, that no such merger, conversion or consolidation
may occur unless (i) such merger, conversion or consolidation would not
constitute an “assignment” under Section 205(a)(2) of the Investment Advisers
Act (unless such merger, conversion or consolidation has been approved by the
directors of the Issuer), (ii) the performance of the duties of the Collateral
Manager by the new entity would not cause the Issuer to be subject to taxation
in any jurisdiction where it would not otherwise be subject to tax, (iii)
immediately after the merger, conversion or consolidation, the principal
personnel performing the duties required under this Agreement are the same
individuals who would have performed such duties had the merger, conversion or
consolidation not occurred, and (iv) the Collateral Manager gives ten (10)
Business Days prior written notice to the Issuer and the Trustee that such
merger, conversion or consolidation is to be made.

34

--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Notices.

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing (including by electronic mail or facsimile) and shall be deemed to have
been duly given, made and received when delivered against receipt or upon actual
receipt of registered or certified mail, postage prepaid, return receipt
requested, by hand delivery, by courier service guaranteeing delivery within two
(2) Business Days, or, in the case of facsimile notice, when received in legible
form, addressed as set forth below:

(a) If to the Issuer:

Arch Street CLO, Ltd.

c/o MaplesFS Limited

P.O. Box 1093

Boundary Hall, Cricket Square

Grand Cayman, KY1-1102

Cayman Islands

Attention: The Directors

Telephone: (345) 945-7099

Facsimile: (345) 945-7100

Email: cayman@maplesfs.com

With a copy to:

Maples and Calder

P.O. Box 309

Ugland House

Grand Cayman, KY1-1104

Cayman Islands

Attention: Scott Macdonald

Facsimile: (345) 949-8080

Email: scott.macdonald@maplesandcalder.com

(b) If to the Collateral Manager:

NewStar Capital LLC

One Exeter Plaza

500 Boylston Street, 12th Floor

Boston, MA 02116

Attention: Mr. Scott D’Orsi

Telephone: (857) 403-1254

Facsimile: (857) 362-1270

Email: sd’orsi@newstarfin.com

35

--------------------------------------------------------------------------------

 

(c) If to the Trustee:

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: CDO Unit – Arch Street CLO

Telephone: (617) 603-6511

Facsimile: (866) 219-2870

Email: peter.murphy@usbank.com

(d) If to the Noteholders:

At their respective addresses set forth on the Register

(e) If to the Rating Agencies, in accordance with the procedures set forth in
Section 7.20 of the Indenture.

Any party may alter the address or facsimile number to which communications or
copies are to be sent by giving notice of such change of address in conformity
with the provisions of this Section 11.01 for the giving of notice.

SECTION 11.02. Binding Nature of Agreement; Successors and Assigns.

Subject to Section 10.02, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns as provided herein.

SECTION 11.03. Entire Agreement; Amendments.

(a) This Agreement contains the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

(b) This Agreement may be modified, supplemented or amended by an agreement in
writing executed by the parties hereto following written notice by the Issuer to
the Rating Agencies; provided that (x) any amendment to change the Senior
Management Fee, the Subordinated Management Fee or the Incentive Management Fee,
the provisions of Articles IX or X hereof, or any rights of the Holders of the
Subordinated Notes hereunder, shall be permitted only with the consent of a
Majority of the Subordinated Notes, (y) any amendment to change the consent or
objection rights of the Controlling Class hereunder shall be permitted only with
the consent of a Majority of the Controlling Class and (z) any amendment that
would materially and adversely affect any Class of Notes shall be permitted only
with the consent of a Majority of each such Class materially and adversely
affected thereby.  With respect to any proposed amendment pursuant to clause (z)
of the proviso to the preceding sentence, the Issuer and the Collateral Manager
shall be entitled to conclusively rely upon an Opinion of Counsel as to

36

--------------------------------------------------------------------------------

 

matters of law (which may be supported as to factual (including financial and
capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel, upon which the Issuer and the Collateral Manager may also rely as to
such matters) as to whether or not the Holders of any Class of Notes would be
materially and adversely affected by such proposed amendment.

SECTION 11.04. Conflict with the Indenture.

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture in respect thereof shall control.

SECTION 11.05. Priority of Payments.

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Section 11.1(a) of the Indenture as if the Collateral Manager were a party to
the Indenture and each of the Collateral Manager and Issuer hereby consents to
the assignment of this Agreement as provided in Section 15.1(g) of the
Indenture.

SECTION 11.06. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION 11.07. Submission to Jurisdiction.

The Issuer and the Collateral Manager hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes, or this Agreement, and the Issuer and the
Collateral Manager hereby irrevocably agree that all claims in respect of the
action or proceeding may be heard and determined in the New York State or
federal court.  The Issuer and the Collateral Manager hereby irrevocably waive,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of the action or proceeding.  The Issuer
and the Collateral Manager irrevocably consent to the service of all process in
any action or proceeding by the mailing or delivery of copies of the process to
the addresses set forth in Section 11.01 of this Agreement.  The Issuer and the
Collateral Manager agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

SECTION 11.08. Indulgences Not Waivers.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any

37

--------------------------------------------------------------------------------

 

single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

SECTION 11.09. Costs and Expenses.

The costs and expenses (including the fees and disbursements of counsel and
accountants) incurred by each of the parties hereto in connection with the
negotiation and preparation of and the execution of the Transaction Documents,
and all matters incident thereto, shall be borne by the Issuer.

SECTION 11.10. Execution in Counterparts.

This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication (including by e-mail (PDF)), each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Delivery of an executed
counterpart of this Agreement by facsimile or other written form of
communication (including by e-mail (PDF)) shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 11.11. Provisions Separable.

To the fullest extent permitted by law, in case any provision in this Agreement
shall be invalid, illegal or unenforceable as written, such provision shall be
construed in the manner most closely resembling the apparent intent of the
parties with respect to such provision so as to be valid, legal and enforceable;
provided, however, that if there is no basis for such a construction, to the
fullest extent permitted by law, such provision shall be ineffective only to the
extent of such invalidity, illegality or unenforceability and, unless the
ineffectiveness of such provision destroys the basis of the bargain for one of
the parties to this Agreement, the validity, legality and enforceability of the
remaining provisions hereof or thereof shall not in any way be affected or
impaired thereby.

SECTION 11.12. Written Disclosure Statement.

The Issuer acknowledges receipt of Part 2A and 2B of Form ADV of the Collateral
Manager, as required by Rule 204-3 under the Investment Advisers Act, on or
before the date of execution of this Agreement.

SECTION 11.13. Benefit of the Agreement.

The Collateral Manager agrees that its obligations hereunder shall be
enforceable by the Issuer or, where applicable, by the Trustee on behalf of the
Secured Parties.  The Indemnified Parties shall be third party beneficiaries of
this Agreement subject to the terms hereof.

38

--------------------------------------------------------------------------------

 

SECTION 11.14. Limited Recourse; No Petition.

(a) Notwithstanding any other provision of this Agreement, the obligations of
the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Collateral and in accordance with the Priority of Payments, and
following exhaustion of the Collateral, all obligations of and all claims
against the Issuer hereunder or arising in connection herewith shall be
extinguished and shall not thereafter revive. The Collateral Manager further
agrees not to take any action in respect of any claims hereunder against any
officer, director, employee or administrator of the Issuer.

(b) The Collateral Manager will not institute against, or join any other Person
in instituting against, the Issuer, the Co-Issuer or any Blocker Subsidiary any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings or other proceedings under Cayman Islands, United States federal or
state bankruptcy or other similar laws of any jurisdiction until at least one
year and one day or, if longer, the applicable preference period then in effect
plus one day, after the payment in full of all Notes issued under the Indenture
and any other debt obligations of the Issuer that have been rated upon issuance
by any rating agency at the request of the Issuer; provided, however, that
nothing in this Section 11.14(b) shall preclude, or be deemed to estop, the
Collateral Manager from (i) taking any action prior to the expiration of the
applicable preference period in (A) any case or Proceeding voluntarily filed or
commenced by the Issuer, the Co-Issuer or any Blocker Subsidiary, as the case
may be, or (B) any involuntary insolvency Proceeding filed or commenced against
the Issuer, the Co-Issuer or any Blocker Subsidiary, as the case may be, by any
Person other than the Collateral Manager, or (ii) commencing against the Issuer,
the Co-Issuer or any Blocker Subsidiary, or any properties of the Issuer, the
Co-Issuer or any Blocker Subsidiary any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding.

SECTION 11.15. Survival.

The agreements in Section 9.04, and Articles V, VII, VIII and XI shall survive
indefinitely the termination of this Agreement and the replacement or
resignation of NewStar as the Collateral Manager.

SECTION 11.16. No Partnership or Joint Venture.

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager’s relation to the Issuer shall be deemed to be that of an
independent contractor and not an agent.

SECTION 11.17. Rule 17g-5 Compliance.

The Collateral Manager agrees that any notice, report, or other information
provided by the Collateral Manager (or any of is respective representatives or
advisors) to any Rating Agency hereunder or under any other Transaction Document
for the purposes of undertaking credit rating surveillance of the Secured Notes
shall be provided, substantially concurrently, by the Collateral

39

--------------------------------------------------------------------------------

 

Manager to the Information Agent for posting on a password-protected website in
accordance with the procedures set forth in Section 7.20 of the Indenture.

SECTION 11.18. WAIVER OF JURY TRIAL.

EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this paragraph.

 

 

 

40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

ARCH STREET CLO, LTD.

 

 

 

 

 

 

 

By:

 

/s/ Karen Perkins

 

 

Name:

 

Karen Perkins

 

 

Title:

 

Director

 

 

 

 

 

 

 

NEWSTAR CAPITAL LLC

 

 

 

 

 

 

 

By:

 

/s/ Scott D’Orsi

 

 

Name:

 

Scott D’Orsi

 

 

Title:

 

Portfolio Manager

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

CERTAIN TAX RESTRICTIONS

The Issuer (and the Collateral Manager and the Independent Investment
Professional acting on behalf of the Issuer) and any other person acting on
behalf or at the direction of the Issuer, and any Affiliate of the Issuer, will
comply with all of the provisions set forth in this Exhibit A (the "Tax
Investment Guidelines") unless, with respect to a particular transaction, the
Collateral Manager shall have received written advice of Paul Hastings LLP,
Seward & Kissel LLP or an opinion of other counsel of nationally recognized
standing in the United States experienced in such matters that, under the
relevant facts and circumstances with respect to such transaction, the
Collateral Manager’s failure to comply with one or more of such provisions will
not cause the Issuer to be treated as engaged in a trade or business within the
United States for U.S. federal income tax purposes, or otherwise to be subject
to U.S. federal income tax on a net basis.  For purposes of these Tax Investment
Guidelines, a "Collateral Obligation" shall include any "Collateral" as defined
in the Indenture.

The Issuer shall acquire, hold, lend and dispose of Collateral Obligations only
for its own account, and shall acquire and hold its Collateral Obligations
solely for investment with the expectation and intention of realizing a profit
from income earned on the Collateral Obligations and/or any increase in their
value during the interval of time between acquisition and disposition thereof.

Notwithstanding any other provision of these Tax Investment Guidelines, the
Issuer shall not (each of the following, a "Prohibited Activity"):

(i) act as, holds itself out as, or engage in any activities customarily
undertaken by, an agent, arranger, or structuring agent with respect to, or
negotiate the terms of, any Collateral Obligation or otherwise; provided that,
notwithstanding the foregoing, after the date on which the Issuer has acquired a
Collateral Obligation, the Issuer may exercise any voting or other rights
available to a holder of a Collateral Obligation under the terms of the
Collateral Obligation, and may accept or reject any amendment or modification of
the terms of that Collateral Obligation if (w) the amendment or modification was
proposed by the obligor under that Collateral Obligation and does not require or
provide for any advance of additional funds, the Collateral Obligation is not an
Affiliate Collateral Obligation, neither the Issuer nor the Collateral Manager,
nor any Affiliate of either, has participated directly or indirectly in the
negotiation of the amendment or modification, and the Issuer is not the largest
holder of the Collateral Obligation, or (x) the modification would not
constitute a Significant Modification (for purposes of this clause, "Significant
Modification" means any amendment, supplement or modification that involves (1)
a change in interest rate or yield of the Collateral Obligation, (2) a change in
the stated maturity or the timing of any material payment on the Collateral
Obligation (including deferral of an interest payment), (3) a change in the
obligor of the Collateral Obligation, (4) a change in the principal amount,
ranking compared with other liabilities, exchange or conversion rights,
conditions to advancing additional funds, collateral and status as recourse or
nonrecourse obligation or (5) a change in the collateral or security for the
Collateral Obligation, including the addition or deletion of a co-obligor or
guarantor, all within the meaning of United States

 

--------------------------------------------------------------------------------

 

Department of the Treasury regulation section 1.1001-3), or (y) in the
reasonable judgment of the Collateral Manager, the obligor is in financial
distress, the obligor was not in financial distress on the date on which the
Issuer acquired such Collateral Obligation and such change in terms is desirable
to protect the Issuer’s investment, or (z) the Issuer has received advice of
Paul Hastings LLP, Seward & Kissel LLP or an opinion of other counsel of
nationally recognized standing in the United States experienced in such matters
that the Issuer’s involvement in such amendment, supplement or modification of
the terms of that Collateral Obligation will not cause the Issuer to be treated
as engaged in a trade or business in the United States for U.S. federal income
tax purposes;

(ii) act as, hold itself out as, represent to others that it is, or engage in
any activities customarily undertaken by, a dealer, middleman, market maker,
retailer or wholesaler in any Collateral Obligations, reference obligations or
hedging or derivative instruments, or hold as inventory for purposes of resale
to customers, any Collateral Obligations owned by the Issuer;

(iii) perform services, or hold itself out as willing to perform services, for
any person, or have or seek customers;

(iv) register as a broker-dealer under the laws of any country or political
subdivision thereof, or register as, or become subject to regulatory supervision
or other legal requirements under the laws of any country or political
subdivision thereof as, a bank, insurance company, loan originator, finance
company or other institution engaged in a similar loan origination or insurance
business;

(v) take any action causing it to be treated as a bank, insurance company, loan
originator, finance company or other institution engaged in a similar loan
origination or insurance business for purposes of any tax, securities law or
other filing or submission made to any governmental authority, any application
made to a rating agency, or qualification for any exemption from tax, securities
law or any other legal requirements;

(vi) hold itself out to the public as a bank, insurance company, loan
originator, finance company or other institution engaged in a similar loan
origination or insurance business, or hold itself out to the public, through
advertising or otherwise, as originating loans or making a market in loans or
other assets;

(vii) establish a branch, agency or other place of business within the United
States; provided, that entering into this Agreement and the appointment of the
Collateral Manager as described herein shall not be construed as a violation of
this clause (vii);

(viii) make any tax election which would cause it to be subject to United States
federal, state or local income or franchise tax;

(ix) buy any security in order to earn a dealer spread or dealer mark-up over
its cost or purchase any obligation primarily for the purpose of entering into a
securities lending agreement with respect thereto;

(x) buy any security with an expectation or intention of restructuring or
entering into a workout of such security;

 

--------------------------------------------------------------------------------

 

(xi) disclose the identity of any holder of a Note to any person from whom it
purchases Collateral Obligations or attempt to obtain more favorable terms from
any seller as a result of the identity of any holder of a Note; or

(xii) allow any non-U.S. bank or lending institution who is a holder of a Note
to control or direct the Collateral Manager's or Issuer's decision to invest in
a particular asset except as otherwise allowed to such a holder, acting in that
capacity, under the Agreement, or acquire a Collateral Obligation conditioned
upon a particular person or entity holding securities.

For purposes of this Exhibit A, "dealer" means: (a) a merchant of securities
with an established place of business who in the ordinary course of business is
engaged as a merchant in purchasing securities and selling them to customers
with a view to the gains and profits that may be derived therefrom, and (b) a
person that regularly offers to enter into, assume, offset, assign or otherwise
terminate positions in derivatives with customers in the ordinary course of a
trade or business, including regularly holding itself out, in the ordinary
course of its trade or business, as being willing and able to enter into either
side of a derivative transaction.

Requirements With Respect to Collateral Obligations.

The Issuer may acquire Collateral Obligations only by assignment or
participation, and may not execute any credit agreement whereby Collateral
Obligations are issued.  The Issuer shall not acquire any Collateral Obligation,
or enter into any understanding, arrangement, forward sale agreement or
commitment with any person to acquire any Collateral Obligation (a
"Commitment"), in each case (i) prior to 48 hours after the completion of the
issuance and funding of such Collateral Obligation, other than as otherwise
permitted under "Forward Purchase Commitments" below, or (ii) if the Issuer
would own more than 50 percent of the loan, obligation, issue, class or tranche
that includes the Collateral Obligation or, if the loan, obligation, issue,
class or tranche that includes that Collateral Obligation is part of a larger
credit facility, more than 25 percent of that entire credit facility. In the
case of any Collateral Obligation that is amended or modified in a manner that
constitutes a Significant Modification after issuance and funding of such
Collateral Obligation and before acquisition by the Issuer of such Collateral
Obligation, any seasoning requirement set forth herein shall be computed and
applied with respect to the date of such Significant Modification.

The Issuer shall not have any contractual relationship with the borrower or
issuer with respect to a Collateral Obligation until the Issuer actually closes
the acquisition of that Collateral Obligation.  On the funding date of the
Collateral Obligation, the documents relating to the Collateral Obligation shall
not list the Issuer as a lender or otherwise as a party to any document relating
to the issuance of the Collateral Obligation.  The Issuer shall not be a
signatory on any lending agreement or any other document relating to the
issuance of the Collateral Obligation.

The Issuer shall not have any communications or negotiations with the borrower
or issuer of any Collateral Obligation (directly or indirectly through the
seller of such Collateral Obligation, the agent, negotiator, originator or
structuror thereof, or any other person) prior to the completion of the issuance
and funding thereof, in connection with the issuance or funding of such
Collateral Obligation or commitments with respect thereto, or the Issuer’s
acquisition of such Collateral Obligation or the Issuer’s Commitment with
respect thereto, in each case, except as otherwise

 

--------------------------------------------------------------------------------

 

permitted under "Forward Purchase Commitments" below.  For the avoidance of
doubt, (i) the Issuer, or the Collateral Manager or the Independent Investment
Professional acting on its behalf, may, however, undertake customary due
diligence communications with an issuer or obligor of any Collateral Obligation
that would be reasonably necessary in order for an investor or trader to make a
reasonably informed decision to acquire any such Collateral Obligation for its
own account, and (ii) nothing contained herein shall prohibit expressions of
interest or providing comments as to mistakes or inconsistencies in documents
relating to any Collateral Obligation by the Issuer, or by the Collateral
Manager or the Independent Investment Professional acting on its behalf.

The Issuer shall not be entitled to earn or receive from any person any premium,
fee, commission or other compensation for services, whether or not denominated
as received for services, in connection with acquiring or disposing of a
Collateral Obligation, or entering into a commitment to acquire or dispose of a
Collateral Obligation, including without limitation, in each case, any amount
that is attributable or otherwise determined by reference to the amount of any
origination, underwriting or similar profit or related or similar fees for
services earned by an underwriter, placement agent, lender, arranger, agent or
other similar person in connection with the issuance or funding of a Collateral
Obligation.  In furtherance and not in limitation of the immediately preceding
sentence, the Issuer shall not be entitled to earn or receive directly from any
person any separately stated premium, fee or commission that is compensation for
services or that is based upon or otherwise determined by reference to the
amount of any such services.  For the avoidance of doubt, the foregoing
prohibition against earning or receiving fees and similar amounts shall not
apply to (i) any compensation paid other than for a Prohibited Activity pursuant
to the terms of any Collateral Obligation (e.g., a prepayment fee or commitment
fee), (ii) any amendment or waiver fee, or (iii) any discount in the price paid
by the Issuer for a Collateral Obligation from the price paid by the seller of
the Collateral Obligation where such discount is attributable to the time value
of money, credit quality of the related borrower, market conditions, or terms
and conditions of the Collateral Obligation.

Additional Requirements With Respect to Affiliate Collateral Obligations and
Transfers to Affiliates.

Except as provided below, the Collateral Manager shall not cause the Issuer to
purchase any Collateral Obligation of any borrower or issuer with respect to
which the Issuer, Collateral Manager or any of their Affiliates:

(i) acted as an underwriter, financial advisory, placement or other agent,
arranger, negotiator or structuror in connection with the issuance or
origination of such Collateral Obligation,

(ii) was an agent, negotiator, structuring agent, bridge loan provider (where a
bridge loan is repaid by any Collateral Obligation) or member of the original
lending syndicate with respect to such Collateral Obligation, or

(iii) earned or received any compensation relating to the origination of such
Collateral Obligation (each such Collateral Obligation, an "Affiliate Collateral
Obligation").

 

--------------------------------------------------------------------------------

 

The Collateral Manager on behalf of the Issuer shall be permitted to cause the
Issuer to purchase Affiliate Collateral Obligations, provided that the following
conditions are met:

(I) the Independent Investment Professional shall have approved the purchase by
the Issuer of such Affiliate Collateral Obligation after a review of the terms
and conditions thereof and a determination that such transaction shall be
effected on an arm’s length basis and that the purchase price represents fair
market value (x) by reference to dealer quotes or the price paid by an unrelated
secondary buyer in a material contemporaneous sale on substantially the same
terms, or (y) to the extent there is no independent sale or the price paid in
such sale is not readily ascertainable, by reference to the fair market value
price at which an unrelated independent secondary market acquirer would acquire
such Affiliate Collateral Obligation in an arm’s length transaction;

(II) the Collateral Manager or its Affiliate, as the case may be, originated the
Collateral Obligation in the ordinary course of its business and not in
contemplation of its acquisition by the Issuer;

(III) at least 30 days shall have passed since the issuance and funding of such
Affiliate Collateral Obligation and the holder of the Collateral Obligation did
not identify the obligation or security as intended for sale to the Issuer
within 30 days of its issuance; and

(IV) the Issuer may not purchase any Affiliate Collateral Obligation having a
greater principal amount than the principal amount of such Affiliate Collateral
Obligation held following such purchase by the Collateral Manager and its
Affiliates (excluding the Issuer).

Maintenance of Separate and Independent Status.

At the written request of the Collateral Manager, the Issuer shall establish a
conflicts review board or appoint an independent third party to act on behalf of
the Issuer (such board or party, an "Independent Investment Professional") with
respect to transactions involving any Affiliate Collateral Obligation.  Any
Independent Investment Professional (i) shall either (A) be an established
financial institution or other financial company with experience in assessing
the merits of transactions similar to the transactions involving any Affiliate
Collateral Obligation or (B) be a review board comprised of one or more
individuals selected by the Issuer (or at the request of the Issuer, selected by
the Collateral Manager), (ii) shall be required to assess the merits of the
transaction involving any Affiliate Collateral Obligation and either grant or
withhold consent to such transaction in its sole judgment and (iii) shall not be
(A) affiliated with the Collateral Manager (other than as a holder or as a
passive investor in the Issuer or an Affiliate of the Issuer) or (B) involved in
the daily management and control of the Issuer.

Neither the Independent Investment Professional nor any of the employees or
personnel performing duties of the Collateral Manager on behalf of the Issuer
relating to the purchase of Affiliate Collateral Obligations shall be directly
or indirectly involved in any origination or underwriting activities with
respect to any Collateral Obligation, or have access to any files, records, or
other information that is not available to independent unrelated secondary
market acquirers concerning the origination or underwriting of any such
Collateral Obligation.  In addition, neither the Independent Investment
Professional nor any of the employees or personnel

 

--------------------------------------------------------------------------------

 

performing duties of the Collateral Manager on behalf of the Issuer relating to
the purchase of Affiliate Collateral Obligations shall be a party to any
discussions or meetings relating to origination or underwriting activities with
respect to any Affiliate Collateral Obligation.  No employee or personnel of the
Collateral Manager who is involved in any origination or underwriting activities
with respect to any Affiliate Collateral Obligation shall have any direct or
indirect influence over the decision making process of the Issuer or the
Independent Investment Professional with respect to the acquisition or
disposition of any Affiliate Collateral Obligation on behalf of the Issuer, but
no such employee or personnel shall be prohibited from making recommendations to
the Independent Investment Professional.  However, in all cases the decision
whether to invest in an Affiliate Collateral Obligation or to sell a Collateral
Obligation to the Collateral Manager or one of its Affiliates shall be an
independent decision by the Independent Investment Professional.

Revolving Loans, Delayed Drawdown Loans and Letter of Credit Facilities.

Neither the Issuer nor the Collateral Manager acting on the Issuer’s behalf
shall acquire an interest (including by means of participation) in a Revolving
Loan or a Delayed Drawdown Loan or a letter of credit facility unless:

(i) such interest is acquired in the secondary market, the acquisition of such
interest will not cause the Issuer to hold more than 25 percent of such
Revolving Loan or Delayed Drawdown Loan or letter of credit facility, and taken
together with the aggregate principal amount of other such interests held by the
Issuer does not exceed 15% of the aggregate principal amount of all Collateral
Obligations held by the Issuer;

(ii) with respect to any Revolving Loan or Delayed Drawdown Loan:

(a) neither the Issuer, the Collateral Manager acting on behalf of the Issuer,
nor the Independent Investment Professional acting on behalf of the Issuer has
participated in the negotiation of the terms of such Revolving Loan or Delayed
Drawdown Loan;

(b) the terms of such Revolving Loan or Delayed Drawdown Loan are fixed as of
the date of the Issuer’s acquisition thereof and do not provide the Issuer any
discretion as to whether to make advances under such Revolving Loan or Delayed
Drawdown Loan;

(c) more than a de minimis amount of such Collateral Obligation has been funded
by a person that is not an Affiliate of the Issuer or the Collateral Manager, or
such loan is associated with a term loan to such borrower which has been fully
funded and the Issuer is acquiring such Revolving Loan or Delayed Drawdown Loan
in connection with the related term loan with the intent to hold both parts and
cannot separate them without the consent of the borrower; and

(d) the Issuer does not acquire or enter into a commitment to acquire any
interest in a Revolving Loan or Delayed Drawdown Loan which is not associated
with a term loan prior to 60 days after the later of the issuance thereof and
the most recent date prior to any such commitment by the Issuer on which any of
the principal terms outlined

 

--------------------------------------------------------------------------------

 

in clauses (1) through (4) of the definition of Significant Modification above
of the Revolving Loan or Delayed Drawdown Loan were modified in a material
fashion, and all such interests combined shall not exceed 10% of the aggregate
principal amount of all assets held by the Issuer; and

(iii) with respect to any letter of credit facility:

(a) such letter of credit facility is a pre-funded letter of credit that has
been fully funded by the original lender and fully drawn by the borrower, and
such lender has completed all of its obligations with respect to that letter of
credit facility (such that the letter of credit facility does not constitute to
any extent a Delayed Drawdown Loan), at least 48 hours before the Issuer
committed to acquire such letter of credit facility; or

(b) (I) such letter of credit facility is associated with a term loan to such
borrower which has been fully funded;

(II) all terms of such letter of credit facility were fully negotiated and final
no later than the time at which the terms of the related loan were fully
negotiated and final;

(III) the Issuer, or the Collateral Manager acting on behalf of the Issuer,
holds the same proportionate interest in such letter of credit facility as the
proportionate interest it holds in the term loan(s) associated with such letter
of credit facility and no more of the letter of credit facility is acquired and
held than the amount of the related term loans acquired; and

(IV) the percentage of the letter of credit held by the Issuer must be less than
50% and the Issuer will only continue to hold such letter of credit to the
extent it continues to hold the requisite proportion of the related term loans.

Forward Purchase Commitments.

The Issuer shall not have nor make any Commitment to acquire a Collateral
Obligation from a seller before completion of the closing, full funding and
seasoning (except, with respect to funding, in the case of a Revolving Loan or a
Delayed Drawdown Loan) of the Collateral Obligation, except as permitted in the
following provisions.

If a Commitment is made to acquire a Collateral Obligation, other than an
Affiliate Collateral Obligation, from a seller before completion of the closing
and full funding of the Collateral Obligation by such seller (the “Original
Lender”), such commitment shall only be made pursuant to a forward sale
agreement at an agreed price (a "Forward Purchase Commitment").  Any Forward
Purchase Commitment with any Original Lender in respect of a Collateral
Obligation may only be made after such Original Lender has delivered its own
commitment to acquire its own interest in that Collateral Obligation and after
all material terms of the Collateral Obligation have been agreed to.

In the process of making or negotiating to make a Forward Purchase Commitment,
the Issuer shall not negotiate with respect to any term of the Collateral
Obligation to which the Forward

 

--------------------------------------------------------------------------------

 

Purchase Commitment relates.  The Issuer is not prevented from negotiating the
terms of the Forward Purchase Commitment, including the price at which the
Issuer shall acquire the Collateral Obligation to which the Forward Purchase
Commitment relates.

If the Issuer enters into a Forward Purchase Commitment to acquire a Collateral
Obligation, the Issuer’s obligation under the Forward Purchase Commitment shall
be conditioned on there being, as of the time the Issuer is to acquire the
Collateral Obligation, no material adverse change in the condition of the
borrower or issuer, the Collateral Obligation or the financial markets, and in
all other respects, the Forward Purchase Commitment may only be conditional to
the extent the related counterparty’s own commitment in the origination process
and funding of the Collateral Obligation is delayed, reduced or eliminated;
provided that, notwithstanding the foregoing, a Forward Purchase Commitment
shall not be required to be conditioned on the absence of a material adverse
change if (y) the Issuer enters into the Forward Purchase Commitment no sooner
than 48 hours after the Original Lender has delivered its own commitment with
respect to the related Collateral Obligation and after all material terms of the
Collateral Obligation have been agreed to, and (z) the Issuer’s Commitment is
documented in a form for secondary market purchases that is substantially
similar to that used for commitments given by all other persons who will acquire
an interest in the Collateral Obligation from the Original Lender (including as
to the absence of a material adverse change condition).  In the event of any
delayed, reduced or eliminated funding, the Issuer shall not receive any
premium, fee, or other compensation in connection with having entered into the
Forward Purchase Commitment, other than commitment fees or fees in the nature of
commitment fees that are customarily paid in connection with such delays,
reductions or eliminations of funding of Collateral Obligations of the type
permitted to be purchased by the Issuer.

The Issuer shall not have any contractual relationship with the borrower or
issuer with respect to a Collateral Obligation that will be subject to a Forward
Purchase Commitment until the Issuer actually closes the acquisition of that
Collateral Obligation.  On the funding date of the Collateral Obligation, the
documents relating to the Collateral Obligation shall not list the Issuer as a
lender or otherwise as a party to any document relating to the issuance of the
Collateral Obligation.  The Issuer shall not be a signatory on any lending
agreement or any other document relating to the issuance of the Collateral
Obligation.  

The Issuer shall not close any purchase of a Collateral Obligation subject to a
Forward Purchase Commitment earlier than 48 hours after the time of the closing
and full funding of the Collateral Obligation.

The Issuer shall not enter into any Forward Purchase Commitment in respect of
any Affiliate Collateral Obligation.  The Issuer, or the Independent Investment
Professional acting on its behalf, may, however, undertake customary due
diligence communications with an issuer or obligor of an Affiliate Collateral
Obligation or any other Collateral Obligation that would be reasonably necessary
in order for an investor or trader to make a reasonably informed decision to
acquire any such Collateral Obligation for its own account.

For the avoidance of doubt, except as provided above with respect to Forward
Purchase Commitments, the Issuer may enter into a Commitment with respect to a
Collateral Obligation only when the Collateral Obligation is funded and at least
48 hours have thereafter elapsed.  

 

--------------------------------------------------------------------------------

 

Participation in Primary Offerings of Debt Securities.

The Issuer and the Collateral Manager acting on behalf of the Issuer will not
enter into any Commitment to purchase a debt security (other than a Collateral
Obligation, which must instead satisfy the procedures described elsewhere in
this Exhibit A) from any Person before completion of the legal closing and
initial offering of such debt security, unless the further requirements set
forth in the following clauses (i), (ii) or (iii) are satisfied:

(i) the obligation or security was issued pursuant to an effective registration
statement under the Securities Act in a firm commitment underwriting for which
neither the Collateral Manager nor an Affiliate served as underwriter;

(ii) the obligation or security was not purchased by the Issuer (a) directly or
indirectly from its borrower or issuer or from the Collateral Manager, (b) from
any Person pursuant to a Commitment made before the issuance of the obligation
or security or (c) from an Affiliate of the Collateral Manager or any account or
fund managed or controlled by the Collateral Manager or any Affiliate unless
such Affiliate, account or fund (1) regularly acquires securities of the same
type for its own account, (2) could have held the obligation or security for its
own account consistent with its investment policies, (3) did not identify the
obligation or security as intended for sale to the Issuer within 90 days of its
issuance, (4) held the obligation or security for at least 90 days and (5) did
not originate the obligation or security in contemplation of its acquisition by
the Issuer; or

(iii) the obligation or security is a privately placed obligation, or a security
eligible for resale under Rule 144A under the Securities Act or Regulation S
under the Securities Act, in each case, or issued pursuant to an effective
registration statement in a “best efforts” underwriting under the Securities Act
and

(a) the obligation or security was originally issued pursuant to an offering
memorandum, private placement memorandum or similar offering document;

(b) the Issuer, the Collateral Manager and its Affiliates, and accounts and
funds managed or controlled by the Collateral Manager or any Affiliate, either
(1) did not at original issuance acquire 50 percent or more of the aggregate
principal amount of such obligations or securities or 50 percent or more of the
aggregate principal amount of any other class of obligations or securities
offered by the borrower or issuer of the obligation or security in the offering
and any related offering or (2) did not at original issuance acquire 5 percent
or more of the aggregate principal amount of all classes of obligations or
securities offered by the borrower or issuer of the obligation or security in
the offering and any related offering; and

(c) the Issuer, the Collateral Manager and any Affiliate did not participate
directly or indirectly in negotiating or structuring the terms of the obligation
or security, except for the purposes of (1) commenting on offering documents to
an unrelated underwriter or placement agent where the ability to comment on such
documents was generally available to investors and any comments relating to the
material commercial terms of the obligation or security addressed only errors or
ambiguities in those terms or (2) due

 

--------------------------------------------------------------------------------

 

diligence of the kind customarily performed by investors in securities
consisting of examining the credit quality of the borrower or issuer, and
analyzing the collateral quality, structure and credit enhancement with respect
to an obligation or security.

Equity Restrictions.

The Issuer shall not acquire (whether as part of a "unit" with a Collateral
Obligation, in exchange for a Collateral Obligation, or otherwise) any asset
that is treated for U.S. federal income tax purposes as:

(i) an equity interest in a partnership, a grantor trust or a disregarded entity
(unless all of the assets of such trust or disregarded entity would otherwise
qualify either as Collateral Obligations hereunder or as equity interests in
entities taxable as corporations for U.S. federal income tax purposes other than
equity interests that constitute USRPI, as defined in clause (iv) below;

(ii) a residual interest in a "REMIC" (as such term is defined in the Code);

(iii) an ownership interest in a "FASIT" (as such term is defined in the Code);
or

(iv) any asset that constitutes a "United States real property interest"
("USRPI"), including certain interests in a "United States real property holding
corporation" ("USRPHC") (as such terms are defined in the Code).

Synthetic Securities.

The Issuer shall not acquire or enter into any swap transaction or security,
other than a participation interest in a loan, which swap transaction or
security provides for payments associated with either (i) payments of interest
and/or principal on a reference obligation or (ii) the credit performance of a
reference obligation.  

 

 